Exhibit 10.25

  

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

  

This Second Amendment to the Loan and Security Agreement (this "Amendment"),
dated as of March 20, 2020, is entered into among BCSF COMPLETE FINANCING
SOLUTION LLC (the "Company"), as borrower; the Financing Providers party hereto;
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent (in
such capacity, the "Collateral Agent"); WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as collateral administrator (in such capacity, the "Collateral
Administrator"); WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
securities intermediary (in such capacity, the "Securities Intermediary"); WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as bank (in such capacity, the
"Bank"); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
for the Financing Providers (in such capacity, the "Administrative Agent").
Reference is hereby made to the Loan and Security Agreement (as amended by the
First Amendment, dated as of January 29, 2020 and as further amended or modified
from time to time, the "Loan and Security Agreement"), dated as of April 30,
2019, among parties hereto. Capitalized terms used herein without definition
shall have the meanings assigned thereto in the Loan and Security Agreement.

 

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

 

SECTION 1. AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT

 

(a)       The Loan and Security Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan and Security
Agreement attached as Exhibit A hereto. Exhibit A hereto constitutes a conformed
copy of the Loan and Security Agreement including amendments made pursuant to
this Amendment.

 

SECTION 2. CONDITIONS PRECEDENT. It shall be a condition precedent to the
effectiveness of the amendments set forth in Section 1 of this Amendment that
each of the following conditions is satisfied:

 

(a)       The Administrative Agent shall have received (i) executed counterparts
of this Amendment from each party hereto.

 

(b)       The Administrative Agent shall have received a certificate of an
officer of the Company in form and substance reasonably satisfactory to the
Administrative Agent to the effect that, as of the date of this Amendment: (i)
all of the representations and warranties set forth in Section 6.01 of the Loan
and Security Agreement are true and correct (subject to any materiality
qualifiers set forth therein) and (ii) no Default, Event of Default or Market
Value Cure Failure has occurred.

 

(c)       The aggregate outstanding principal amount of the Advances does not
exceed the Financing Commitment as in effect upon the effectiveness of this
Amendment.

 



 

 

 

(d)       No later than five (5) Business Days following the Second Amendment
Date, the Administrative Agent shall have received an opinion of counsel to the
Company in form and substance reasonably satisfactory to the Administrative
Agent relating to the enforceability of this Amendment and certain corporate
matters with respect to the Company; provided that the failure to deliver such
opinion of counsel in accordance with this Section 2(d) shall constitute an
Event of Default pursuant to clause (b) of Article VII of the Loan and Security
Agreement, without regard to any other grace period specified in the Loan and
Security Agreement.

 

SECTION 3. MISCELLANEOUS.

 

(a)       The Required Financing Providers' execution of this Amendment shall
constitute the written consent required under Section 10.05 of the Loan and
Security Agreement.

 

(b)       The parties hereto hereby agree that, except as specifically amended
herein, the Loan and Security Agreement is and shall continue to be in full
force and effect and is hereby ratified and confirmed in all respects. Except as
specifically provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Loan and Security Agreement, or constitute a waiver of
any provision of any other agreement.

 

(c)       This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

 

(d)       This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

(e)       Subject to the satisfaction of the conditions precedent specified in
Section 2 above, this Amendment shall be effective as of the date of this
Amendment first written above.

 

(f)       The Collateral Agent, the Collateral Administrator, the Securities
Intermediary and the Bank assume no responsibility for the correctness of the
recitals contained herein, and the Collateral Agent, the Collateral
Administrator, the Securities Intermediary and the Bank shall not be responsible
or accountable in any way whatsoever for or with respect to the validity,
execution or sufficiency of this Amendment and makes no representation with
respect thereto. In entering into this Amendment, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank shall be
entitled to the benefit of every provision of the Loan and Security Agreement
relating to the conduct or affecting the liability of or affording protection to
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and the Bank, including their right to be compensated, reimbursed and
indemnified, whether or not elsewhere herein so provided. The Administrative
Agent, by its signature hereto, authorizes and directs the Collateral Agent, the
Collateral Administrator, the Securities Intermediary and the Bank to execute
this Amendment.

 



1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

  BCSF COMPLETE FINANCING SOLUTION LLC, as Company     By:            Name:    
Title:

 





 

 

    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent     By:      
Name:     Title:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities
Intermediary     By:       Name:     Title:     WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Bank     By:       Name:     Title:     WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Administrator     By:       Name:     Title:
 

 





 

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent       By:  
    Name:     Title:       The Financing Providers       JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Lender       By:       Name:     Title:

  



 



 

EXHIBIT A

 

CONFORMED LOAN AND SECURITY AGREEMENT

  



 

  



Conformed through Second Amendment to Loan and Security Agreement dated as of
March 20, 2020



 

 

LOAN AND SECURITY AGREEMENT

 

dated as of

 

April 30, 2019

 

among

 

BCSF COMPLETE FINANCING SOLUTION LLC

 

the Financing Providers party hereto

 

the Collateral Administrator, Collateral Agent, Securities Intermediary and Bank
party hereto

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent



 

 



 

 

 

Table of Contents

  

  Page Article I
THE PORTFOLIO INVESTMENTS     Section 1.01   Originations and Purchases of
Portfolio Investments 22 Section 1.02   Procedures for Originations, Purchases
and Related Financings 22 Section 1.03   Conditions to Originations and
Purchases 23 Section 1.04   Sales of Portfolio Investments 25 Section
1.05   Currency Equivalents Generally; Certain Calculations 27     Article II
THE FINANCINGS   Section 2.01   Financing Commitments 27 Section 2.02   Initial
Advance 28 Section 2.03   Financings, Use of Proceeds 28 Section 2.04   Initial
Closing Conditions 30 Section 2.05   Other Conditions to Initial Funding 32    
Article III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS   Section 3.01   The Advances 32
Section 3.02   General 36 Section 3.03   Taxes 36 Section 3.04   Mitigation
Obligations; Replacement of Lenders 39     Article IV
COLLECTIONS AND PAYMENTS   Section 4.01   Interest Proceeds 40 Section
4.02   Principal Proceeds 40 Section 4.03   Principal and Interest Payments;
Prepayments; Commitment Fee; Priority of Payments 41 Section 4.04   Payments
Generally 44 Section 4.05   Interest MV Cure Account and Principal MV Cure
Account 45 Section 4.06   Proceeds Collection Account 46 Section
4.07   Reduction of Financing Commitments 47     Article V
[RESERVED]   Article VI
REPRESENTATIONS, WARRANTIES AND COVENANTS   Section 6.01   Representations and
Warranties 47 Section 6.02   Covenants of the Company 50 Section 6.03   Separate
Existence 53




 

- ii -

 

Section 6.04   Amendments, Etc. 55     Article VII
EVENTS OF DEFAULT   Article VIII
ACCOUNTS; COLLATERAL SECURITY   Section 8.01   The Accounts; Agreement as to
Control 58 Section 8.02   Collateral Security; Pledge; Delivery 61 Section
8.03   Capital Contributions 63 Section 8.04   Accountings 63     Article IX
THE AGENTS   Section 9.01   Appointment of Administrative Agent and Collateral
Agent 64 Section 9.02   Additional Provisions Relating to the Collateral Agent
and the Collateral Administrator 67     Article X
MISCELLANEOUS   Section 10.01   Non-Petition 68 Section 10.02   Notices 69
Section 10.03   No Waiver 69 Section 10.04   Expenses; Indemnity; Damage Waiver
69 Section 10.05   Amendments 70 Section 10.06   Confidentiality 70 Section
10.07   Successors; Assignments 71 Section 10.08   Non-Recourse 73 Section
10.09   Governing Law; Submission to Jurisdiction; Etc. 74 Section
10.10   Counterparts 74 Section 10.11   Headings 75 Section 10.12   Interest
Rate Limitation 75

 

Schedules

 

Schedule 1 Transaction Schedule

Schedule 2 Contents of Initial Approval Requests

Schedule 3 Contents of Final Approval Requests

Schedule 4 Eligibility Criteria

Schedule 5 Concentration Limitations

Schedule 6 Disqualified Lenders

Schedule 7 Moody's Industries Codes

Schedule 8 Initial Loans

Schedule 9 Market Value Calculations

Schedule 10  Second Amendment Loans
   



 

- iii -

  

Exhibit

 

Exhibit A Form of Request for Advance Exhibit B-1 Form of Daily Portfolio
Holding Report Exhibit B-2 Form of Quarterly Holdings Report Exhibit C-1 Form of
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Exhibit C-2 Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit C-3 Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

 



 

 

 

 

LOAN AND SECURITY AGREEMENT dated as of April 30, 2019 (the "Original Closing
Date") (this "Agreement") among BCSF COMPLETE FINANCING SOLUTION LLC (the
"Company"), a Delaware limited liability company, as borrower; the Financing
Providers party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as collateral agent (in such capacity, the "Collateral Agent"); WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as collateral administrator (in such
capacity, the "Collateral Administrator"); WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as securities intermediary (in such capacity, the
"Securities Intermediary"); WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as bank (in such capacity, the "Bank", and collectively with the
Securities Intermediary, the "Intermediary"); and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent for the Financing Providers hereunder (in
such capacity, the "Administrative Agent").

 

On the Original Closing Date, the Company acquired certain middle market
unitranche loans identified on Schedule 8 hereto (the "Initial Loans") from BCSF
Complete Financing Solution Holdco LLC (in such capacity, the "Depositor") via
assignment and contribution, pursuant to the Master Contribution Agreement and
the Master Assignment Agreement.

 

The Company is acquiring certain revolving loans identified on Schedule 10
hereto (the "Second Amendment Loans") (i) from the Depositor via sale and
contribution on the Second Amendment Date, pursuant to the Master Loan Sale
Agreement, and (ii) otherwise from BCSF I, LLC or the Depositor, on or about the
Second Amendment Date.

 

The Company has originated and accumulated, and wishes to continue to originate
and accumulate, additional middle market unitranche loans and certain other
eligible loans (together with the Initial Loans and the Second Amendment Loans,
the "Portfolio Investments"), all on and subject to the terms and conditions set
forth herein.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") has agreed to make advances to the Company
("Advances") hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB, together with
its successors and permitted assigns, are referred to herein as the "Financing
Providers", and the types of financings to be made available by them hereunder
are referred to herein as the "Financings". For the avoidance of doubt, the
terms of this Agreement relating to types of Financings not indicated on the
Transaction Schedule as being available hereunder shall not bind the parties
hereto, and shall be of no force and effect.

 

Accordingly, the parties hereto agree as follows:

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.

 

"Account" has the meaning specified in Section 8.01(a).

 

"Adjusted Principal Amount" means, on any date of determination, the greater of
(x) the aggregate principal amount of the outstanding Advances and (y) the
Minimum Facility Amount then in effect.

 

"Administrative Agent" has the meaning specified in the preamble.

 



 

 

 

"Administrative Expenses" means (i) the fees, expenses (including indemnities)
and other amounts due or accrued in connection with the entry into of this
Agreement or the administration or maintenance of the Company (including (x) any
such amounts that were due and not paid on any prior date in accordance with the
Priority of Payments and (y) the reimbursement of any such amounts paid by a
third party on behalf of the Company (including an Affiliate of the Company));
provided that, for the avoidance of doubt, amounts that are expressly payable to
any Person or entity under the Priority of Payments in respect of an amount that
is stated to be payable as an amount other than as Administrative Expenses
(including, without limitation, interest and principal on the Advances) shall
not constitute Administrative Expenses and (ii) fees, expenses (including
indemnities) and other amounts payable to the Collateral Agent, the Collateral
Administrator or the Intermediary, or any successor to any of them.

 

"Advances" has the meaning specified in the preamble.

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company's knowledge, threatened against or affecting the Company or its property
that could reasonably be expected to result in a Material Adverse Effect.

 

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise).

 

"Agent Business Day" means any day on which commercial banks and foreign
exchange markets settle payments in each of New York City and the city in which
the corporate trust office of the Collateral Agent is located.

 

"Agents" means each of the Administrative Agent and the Collateral Agent.

 

"Amendment" has the meaning specified in Section 6.04.

 

"Antares" means Antares Midco Inc., a Delaware corporation.

 

"Antares HoldCo" shall mean Antares Complete Financing Solution Holdings LLC, a
Delaware limited liability company.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

"Applicable Margin" means, for each Advance, the amount specified on the
Transaction Schedule as the "Applicable Margin for Advances".

 

"Approval Request" has the meaning specified in Section 1.02(a).

 

"Bank" has the meaning specified in the preamble.

 

"Base Rate" shall mean, for any day,(i) with respect to USD Advances, a rate per
annum equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 0.5%, (ii) with
respect to CAD denominated Advances, the Canadian Prime Rate and (iii) with
respect to any GBP Advance or Advance denominated in EUR, the annual rate of
interest announced from time to time by the Administrative Agent (or an
affiliate thereof) as being its reference rate then in effect for determining
interest rates on commercial loans made by it in the United Kingdom (with
respect to GBP Advances) or the Euro Zone (with respect to Advances denominated
in EUR). Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate, the Canadian Prime Rate or a rate specified in
clause (iii) above shall be effective from and including the effective date of
such change.

 



- 2 -

 

 

"Business Day" means any day on which commercial banks are open in New York
City; provided that (i) with respect to any provisions herein relating to the
setting of the LIBO Rate or the calculation or conversion of amounts denominated
in GBP, "Business Day" shall be deemed to exclude any day on which banks are
required or authorized to be closed in London, England, (ii) with respect to any
provisions herein relating to the calculation or conversion of amounts
denominated in CAD, "Business Day" shall be deemed to exclude any day on which
banks are required or authorized to be closed in Toronto, Canada and (iii) with
respect to any provisions herein relating to the setting of EURIBOR or the
calculation or conversion of amounts denominated in EUR, "Business Day" shall be
deemed to exclude any day on which TARGET2 is not open for settlement of
payments in Euro.

 

"CAD" means the lawful currency of Canada.

 

"Calculation Date" means, with respect to any Calculation Period, the last day
of such Calculation Period.

 

"Calculation Period" means the period from and including the date on which the
first Advance is made hereunder to and including July 5, 2019, and each
successive three (3) month period (i.e., ending on each July 5, October 5,
January 5 and April 5) during the term of this Agreement (or, in the case of the
last Calculation Period, if the last Calculation Period does not end on such a
date (each such date, a "Calculation Period Start Date"), the period from and
including the preceding Calculation Period Start Date to but excluding the
Maturity Date).

 

"Canadian Prime Rate" means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at 10:15 a.m. Toronto time on such day and (ii) the CDOR
Rate, plus 1% per annum. Any change in the Canadian Prime Rate due to a change
in the PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

 

"CDOR Rate" means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to CAD bankers’ acceptances for a three
month period (or, for purposes of the definition of the term "Canadian Prime
Rate", a thirty day period) that appears on the Reuters Screen CDOR Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:15 a.m. Toronto time on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day (the "Screen Rate"); provided that (i) if such Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) the CDOR Rate with respect to the first Calculation Period
shall be determined by interpolating linearly between the rate for deposits with
a term of thirty days and the rate for deposits with a term of three months.

 

"CFC" means a "controlled foreign corporation" as defined in Section 957 of the
Code.

 



- 3 -

 

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a "Change in Law," regardless of the date enacted, adopted or
issued.

 

"Change of Control" means an event or series of events by which (x) Parent,
Antares and/or their respective Affiliates, collectively, (i) cease to possess,
directly or indirectly, the ability to direct the material actions of the
Company or the management policies and decisions of the Company, or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, or (y) Parent, Antares or an affiliate of
Parent or Antares ceases to be a "manager" (as such term is defined in the
HoldCo LLC Agreement) of HoldCo.

 

"Charges" has the meaning specified in Section 10.12.

 

"Code" means The United States Internal Revenue Code of 1986, as amended.

 

"Collateral" has the meaning specified in Section 8.02(a).

 

"Collateral Account" has the meaning specified in Section 8.01(a).

 

"Collateral Administrator" has the meaning specified in the preamble.

 

"Collateral Agent" has the meaning specified in the preamble.

 

"Collateral Principal Balance" means, on any date of determination, (A) the
aggregate principal balance of the Portfolio Investments, including for this
purpose the funded and unfunded balance of any Delayed Funding Term Loan or
Revolving Loan, as of such date plus (B) the amounts on deposit in the Principal
Collection Account (including cash and Eligible Investments) representing
Principal Proceeds as of such date minus (C) the aggregate principal balance of
all Ineligible Investments and the amount of any Unfunded Exposure Shortfall as
of such date.

 

"Collection Account" means the Interest Collection Account and the Principal
Collection Account, collectively.

 

"Commitment Fee" has the meaning specified in Section 4.03(e).

 

"Company" has the meaning specified in the preamble.

 

"Compliance Condition" has the meaning specified in Schedule 9 hereto.

 

"Concentration Limitations" has the meaning specified on Schedule 5 hereto.

 

"Contribution Date" means with respect to any Portfolio Investment contributed
to the Company pursuant to Section 8.03, the date such Portfolio Investment is
contributed to the Company.

 



- 4 -

 

 

"Currency Shortfall" has the meaning specified in Section 4.04(b).

 

"Custodial Account" has the meaning specified in Section 8.01(a).

 

"Daily Portfolio Holding Report" has the meaning specified in Section 8.04.

 

"Default" has the meaning specified in Section 1.03(c).

 

"Delayed Funding Term Loan" means any Portfolio Investment that, as of the date
of determination, (a) requires the holder thereof to make one or more future
advances to the obligor under the Underlying Instruments relating thereto, (b)
specifies a maximum amount that can be borrowed on one or more borrowing dates,
and (c) does not permit the re-borrowing of any amount previously repaid by the
obligor thereunder; but any such Portfolio Investment will be a Delayed Funding
Term Loan only until all commitments by the holders thereof to make advances to
the obligor thereon expire or are terminated or reduced to zero.

 

"Deliver" (and its correlative forms) means the taking of the following steps:

 

(1)                in the case of Portfolio Investments, Eligible Investments
and amounts deposited into an Account, by (x) causing the Securities
Intermediary to indicate by book entry that a financial asset comprised thereof
has been credited to the Custodial Account and (y) causing the Securities
Intermediary to agree that it will comply with entitlement orders originated by
the Collateral Agent with respect to each such security entitlement without
further consent by the Company;

 

(2)                in the case of each general intangible (including any
participation interest that is not, or the debt underlying which is not,
evidenced by an instrument), by notifying the obligor thereunder of the security
interest of the Collateral Agent; provided that the Company shall not be
required to notify the obligor unless an Event of Default has occurred and is
continuing or a Market Value Cure Failure shall have occurred; and provided,
further, that if an Event of Default has occurred and is continuing or a Market
Value Cure Failure shall have occurred and, in either case, the Company has not
so notified the obligor within one (1) Business Day of request by the
Administrative Agent, the Administrative Agent may so notify such obligor;

 

(3)                in the case of Portfolio Investments consisting of
instruments (the "Possessory Collateral") that do not constitute a financial
asset forming the basis of a security entitlement delivered to the Collateral
Agent pursuant to clause (1) above, by causing (x) the Collateral Agent to
obtain possession of such Possessory Collateral in the State of New York or the
State of Minnesota, or (y) a person other than the Company and a securities
intermediary (A)(I) to obtain possession of such Possessory Collateral in the
State of New York or the State of Minnesota, and (II) to then authenticate a
record acknowledging that it holds possession of such Possessory Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such Possessory Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such
Possessory Collateral in the State of New York or the State of Minnesota;

 

(4)                in the case of any account which constitutes a "deposit
account" under Article 9 of the UCC, and by causing the Bank to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 



- 5 -

 

 

(5)                in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Secretary of State of the
State of Delaware.

 

Notwithstanding clauses (1) and (4) above, the Company shall ensure that all
Portfolio Investments denominated in a Permitted Non-USD Currency and all
proceeds thereof shall be deposited in or credited to a Permitted Non-USD
Currency Account established for such Permitted Non-USD Currency.

 

"Depositor" has the meaning specified in the preamble.

 

"Designated Email Notification Address" means
Credit_TreasuryTeam@baincapital.com; provided that the Company may, upon at
least five (5) Business Day's written notice to the applicable Agent, designate
any other email address with respect to the Company as a Designated Email
Notification Address.

 

"Designated Independent Broker-Dealer" means JPMorgan Securities LLC, provided
that, so long as no Market Value Cure Failure shall have occurred and no Event
of Default shall have occurred and be continuing, the Company may, upon at least
five (5) Business Day's written notice to the applicable Agent, designate
another Independent Broker-Dealer as the Designated Independent Broker-Dealer.

 

"Disqualified Lender" means (a)(i) each Person identified by its complete and
correct legal name on Schedule 6 as of the date hereof and (ii) subject to the
consent of the Administrative Agent and to the extent that no Event of Default
has occurred and is continuing at such time, each Person who is identified by
its complete and correct legal name by the Company to the Administrative Agent
from time to time in a supplement to Schedule 6 and (b) in the case of each
Person identified pursuant to clause (a) above, any of its Affiliates that are
either (x) identified in writing by their respective complete and correct legal
names by the Company to the Administrative Agent from time to time or (y) known
or reasonably identifiable as an Affiliate of any such Person. For the avoidance
of doubt, any legal name of a Person shall be considered "complete and correct"
notwithstanding (i) any change in the legal name of such Person, to the extent
the new name is (x) identified in writing by the Company to the Administrative
Agent from time to time or (y) known or reasonably identifiable as the new name
of such Person or (ii) any variance in punctuation.

 

"Dollar Equivalent" means, with respect to any Advance denominated in a
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of such Permitted Non-USD Currency of such Advance using the
reciprocal foreign exchange rates obtained as described in the definition of the
term Spot Rate.

 

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

 

"Effective Date" has the meaning specified in Section 2.04.

 

"Effective Date Letter Agreement" means the letter agreement dated as of the
date hereof between the Company and the Administrative Agent.

 

"Effective Tax Rate" means the highest combined marginal federal, state and
local income Tax rate applicable to corporations resident in New York, New York
during such period, taking into account the deductibility of state and local
Taxes from federal taxable income.

 

"Eligibility Criteria" means the eligibility criteria set forth in Schedule 4.

 



- 6 -

 

 

"Eligible Currency" means U.S. Dollars and each Permitted Non-USD Currency.

 

"Eligible Investments" has the meaning specified in Section 4.01.

 

"Eligible Jurisdiction" means the United States (or any State thereof), Canada,
the United Kingdom and any country within the Euro Zone.

 

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

"Enforcement Priority of Payments" has the meaning specified in Section 4.03(i).

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder by the United
States Department of Labor, as from time to time in effect.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

"ERISA Event" means that (1) the Company has underlying assets which constitute
"plan assets" under the Plan Asset Rules, (2) the Company sponsors, maintains,
contributes to or is required to contribute to any Plan, or (3) the Company
incurs a liability with respect to any Plan sponsored, maintained or contributed
to by an ERISA Affiliate which, with respect to this clause (3), would
reasonably be expected to have a Material Adverse Effect (it being understood
that the assertion of any claim relating to any such Plan against the Company
shall constitute a Material Adverse Effect).

 

"Estimated Taxable Income" means, as of any Calculation Date, a good-faith
estimate of the taxable income of the Company for the current Tax Year through
the end of calendar quarter in which such Calculation Date occurs.

 

"EUR", "Euros" and "€" mean the lawful currency of each state so described in
any EMU Legislation introduced in accordance with the EMU Legislation.

 

"EURIBOR" means, for each Calculation Period relating to an Advance in EUR, the
Euro interbank offered rate administered by the European Money Markets Institute
(or any other person which takes over the administration of that rate) displayed
on Reuters Screen EURIBOR01 on the Bloomberg Financial Markets Commodities News
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the EUR in the Euro Zone) at
approximately 11:00 a.m., Brussels time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for EUR deposits with a
maturity of three months; provided that EURIBOR with respect to the first
Calculation Period shall be determined by interpolating linearly between the
rate for deposits with a term of thirty days and the rate for deposits with a
term of three months. If such rate is not available at such time for any reason,
then EURIBOR for such Calculation Period shall be the rate (which shall not be
less than zero) at which EUR deposits in an amount corresponding to the amount
of such Advance and for the applicable maturity are offered by the principal
Brussels office of the Administrative Agent in immediately available funds in
the Euro Zone interbank market at approximately 11:00 a.m., Brussels time, two
(2) Business Days prior to the commencement of such Calculation Period.
Notwithstanding anything in the foregoing to the contrary, if EURIBOR as
calculated for any purpose under this Agreement is below zero percent, EURIBOR
will be deemed to be zero percent for such purpose until such time as it exceeds
zero percent again.

 



- 7 -

 

 

"Events of Default" has the meaning specified in Article VII.

 

"Excess Concentration Amount" means, as of any date of determination, the sum,
without duplication, of the Market Value of the portion of each Portfolio
Investment, if any, that is in excess of any Concentration Limitations (to the
extent such Portfolio Investment was in excess of such Concentration Limitations
at the times provided on Schedule 5). If multiple Portfolio Investments are in
excess of the Concentration Limitations, then from those Portfolio Investments,
the Company may select the Portfolio Investments (or portions thereof) to be
counted above; provided, further, that, absent a selection by the Company,
Portfolio Investments (or portions thereof) with the lowest Market Values shall
be counted above until the Concentration Limitations are satisfied.

 

"Excluded Permitted Distribution Account" has the meaning specified in
Section 8.01(a).

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, its applicable lending office (or relevant office for receiving payments
from or on account of the Company or making funds available to or for the
benefit of the Company) located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (b) Other Connection Taxes, (c) U.S. withholding
Taxes imposed on amounts payable to or for the account of such Recipient that
are or would be required to be withheld pursuant to a law in effect on the date
on which (i) such Recipient acquires an interest in the Financing Commitment or
Advance or becomes an Agent or (ii) such Recipient changes its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Recipient's assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, (d) Taxes attributable to such Recipient's
failure to comply with Section 3.03(f), (e) any Taxes imposed under FATCA and
(f) U.S. backup withholding Taxes.

 

"Expense Cap" means $335,526.32 for any 12-month period.

 

"Facility Reduction" has the meaning specified in Section 4.07.

 

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version of such Sections), any current or
future regulations or official interpretations thereof, intergovernmental
agreements thereunder, any fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to such intergovernmental agreements,
similar or related non-U.S. laws that correspond to Sections 1471 to 1474 of the
Code, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 



- 8 -

 

 

"Final Approval Request" has the meaning specified in Section 1.02(a).

 

"Financing Commitment" has the meaning specified in Section 2.01.

 

"Financing Limit" has the meaning specified on the Transaction Schedule.

 

"Financing Providers" has the meaning specified in the preamble.

 

"Financings" has the meaning specified in the preamble.

 

"First Amendment Date" means January 29, 2020.

 

"First Amendment Date Letter Agreement" means the letter agreement, dated as of
the First Amendment Date, between the Company and the Administrative Agent.

 

"First Lien Loan" means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof (other than a Permitted Working Capital Facility) in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (ii) that is secured by a pledge of collateral, which security
interest is validly perfected and first priority (subject to liens for Taxes or
regulatory charges and any other liens permitted under the related Underlying
Instruments that are reasonable and customary for similar loans and liens
securing a Permitted Working Capital Facility) under applicable law and
(iii) the Company determines in good faith that the value of the collateral
securing the loan (including based on enterprise value) on or about the time of
origination or acquisition by the Company equals or exceeds the outstanding
principal balance thereof plus the aggregate outstanding balances of all other
loans of equal or higher seniority secured by the same collateral.

 

"Foreign Holdco" means any Domestic Subsidiary substantially all of the assets
of which are capital stock of one or more CFCs.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.

 

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, as applied from time to time by the Company.

 

"GBP" and "£" mean British Pounds.

 

"GBP Advance" any Advance denominated in GBP.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

"HoldCo" means BCSF Complete Financing Solution Holdco LLC, a Delaware limited
liability company.

 



- 9 -

 

 

"HoldCo LLC Agreement" means the Amended and Restated Limited Liability Company
Agreement of HoldCo, as amended on and prior to the First Amendment Date.

 

"Indebtedness" as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet;
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(other than ordinary trade payables); (v) all indebtedness secured by any lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; and
(ix) any liability of such Person for an obligation of another through any
contractual obligation (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Indemnitee" has the meaning specified in Section 10.04(b).

 

"Independent Broker-Dealer" means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America, N.A., The Bank of Montreal, Barclays
Bank plc, BNP Paribas, Citibank, N.A., Credit Suisse, Deutsche Bank AG, Goldman
Sachs & Co., Morgan Stanley & Co, The Royal Bank of Scotland plc, UBS AG, Royal
Bank of Canada and Wells Fargo, National Association, Nomura Securities
International, Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated and any
affiliate or legal successor of any of the foregoing.

 

"Ineligible Investment" means any Portfolio Investment that fails at any time to
satisfy the Eligibility Criteria unless otherwise agreed by the Administrative
Agent; provided that, for purposes of clauses (6), (13) and (30) of the
Eligibility Criteria only, any such failure with respect to a Portfolio
Investment will be determined solely at the time of Origination or Purchase
thereof, as applicable, by the Company.

 

"Information" means (i) the Loan Documents and the details of the provisions
thereof and (ii) all information received from the Company or any Affiliate
thereof relating to the Company or its business or any obligor in respect of any
Portfolio Investment in connection with the transactions contemplated by this
Agreement.

 

"Initial Approval Request" has the meaning specified in Section 1.02(a).

 



- 10 -

 

 

 

"Initial Loans" has the meaning specified in the preamble.

 

"Interest Collection Account" has the meaning specified in Section 8.01(a).

 

"Interest MV Cure Account" has the meaning specified in Section 8.01(a).

 

"Interest Priority of Payments" has the meaning specified in Section 4.03(g).

 

"Interest Proceeds" means all payments of interest received by the Company in
respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest purchased by the Company, but including proceeds
received from the sale of interest accrued after the date on which the Company
acquired the related Portfolio Investment), all other payments on the Eligible
Investments (other than principal payments received on Eligible Investments
purchased with Principal Proceeds) and all payments of fees and other similar
amounts received by the Company or deposited into any of the Accounts or
Permitted Non-USD Currency Accounts (including unused commitment fees, facility
fees, late payment fees, prepayment premiums, amendment fees and waiver fees,
but excluding syndication or other up-front fees and administrative agency or
similar fees); provided, however, that, for the avoidance of doubt, Interest
Proceeds shall not include amounts or Eligible Investments in the Excluded
Permitted Distribution Account or any proceeds therefrom.

 

"Intermediary" has the meaning specified in the preamble.

 

"Investment" means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to Indebtedness of any other Person.

 

"IRS" means the United States Internal Revenue Service.

 

"JPMCB" has the meaning specified in the preamble.

 

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

 

"Lender" has the meaning specified in Section 2.01.

 

"LIBO Rate" means, for each Calculation Period relating to an Advance
denominated in USD or GBP, the rate appearing on the Reuters Screen LIBOR 01
Page (or, in the case of a GBP Advance, the Reuters Screen LIBOR 02 Page) on the
Bloomberg Financial Markets Commodities News (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
applicable Eligible Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for U.S. Dollar deposits
(or, in the case of a GBP Advance, deposits in GBP) with a maturity of three
months; provided that the LIBO Rate with respect to the first Calculation Period
shall be determined by interpolating linearly between the rate for deposits with
a term of thirty days and the rate for deposits with a term of three months. If
such rate is not available at such time for any reason, then the LIBO Rate for
such Calculation Period shall be the rate (which shall not be less than zero) at
which U.S. Dollar deposits (or, in the case of a GBP Advance, deposits in GBP)
in an amount corresponding to the amount of such Advance and for the applicable
maturity are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period. Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose under
this Agreement is below zero percent, the LIBO Rate will be deemed to be zero
percent for such purpose until such time as it exceeds zero percent again.

 



- 11 -

 



 

"Lien" means any lien, security interest, mortgage, pledge, hypothecation,
encumbrance, preference, priority, preferential arrangement, charge, or adverse
claim.

 

"Loan Assignment Agreement" has the meaning specified in Section 8.01(a).

 

"Loan Documents" means this Agreement, the Omnibus Financing Terms Agreement,
the Master Contribution Agreement, each Master Assignment Agreement (in each
case, including schedules and exhibits thereto), the First Amendment Date Letter
Agreement, and any agreements entered into in connection herewith by the Company
with or in favor of the Administrative Agent and/or the Lenders, including any
amendments, modifications or supplements thereto or waivers thereof, UCC filings
and any certificates prepared in connection with this Agreement.

 

"LTV Ratio" means, on any date of determination, an amount (expressed as a
percentage) equal to (A)(i) the principal amount of the then outstanding
Advances (assuming that Advances have been made for any outstanding Purchase
Commitments (other than Purchase Commitments for the unfunded portions of
Delayed Funding Term Loans or Revolving Loans in respect of which no Advance has
been requested) which have traded but not settled) and the accrued but unpaid
interest payable on the Advances minus (ii) the amounts then on deposit in the
Collateral Accounts and the Permitted Non-USD Currency Accounts (including cash
and Eligible Investments, but excluding amounts on deposit in the Unfunded
Exposure Account (or the applicable Permitted Non-USD Currency Account in
respect of such Unfunded Exposure Amounts relating to Portfolio Investments
denominated in a Permitted Non-USD Currency) and Principal Proceeds that have
been designated to pay a portion of the purchase price in respect of any
Purchase Commitments which have traded but not settled) plus (iii) the Unfunded
Exposure Shortfall divided by (B) the Net Asset Value.

 

"Maintenance LTV Ratio" has the meaning specified in Schedule 9.

 

"Margin Stock" has the meaning set forth under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into "Margin Stock".

 

"Market Value" means, on any date of determination, with respect to any
Portfolio Investment, the market value of such Portfolio Investment as assigned
by the Administrative Agent in accordance with Schedule 9.

 

"Market Value Cure" means, on any date of determination, (i) the contribution of
cash to the Company (which shall be deposited in the Principal MV Cure Account)
or additional Eligible Investments to the Company and the pledge and Delivery
thereof by the Company to the Collateral Agent pursuant to the terms hereof,
(ii) the prepayment by the Company of an aggregate principal amount of Advances
(together with accrued and unpaid interest thereon but otherwise without penalty
or premium), (iii) the sale of Portfolio Investments in accordance with
Section 1.04 or (iv) any combination of the foregoing clauses (i) , (ii) or
(iii), in each case during the Market Value Cure Period and in an amount such
that the Compliance Condition is satisfied. In connection with any Market Value
Cure, a Portfolio Investment shall be deemed to have been sold by the Company if
there has been a valid, binding and enforceable contract for the assignment of
such Portfolio Investment and, in the reasonable judgment of the Company, such
assignment will settle within fifteen (15) Business Days from the related Trade
Date thereof. The Company shall use its best efforts to effect any such
assignment within such time period.

 



- 12 -

 

 

"Market Value Cure Failure" means (x) the occurrence of each of (i) the
inability of the Company to demonstrate in writing to the Administrative Agent
(which determination may be accepted or not accepted in the sole discretion of
the Administrative Agent), prior to the end of the applicable Market Value Cure
Period, that a determination made by the Administrative Agent that a Market
Value Event has occurred is no longer accurate (whether due to an increase in
the Net Asset Value during the Market Value Cure Period or otherwise) and
(ii) the failure by the Company to effect a Market Value Cure as set forth in
the definition of such term or (y) if in connection with any Market Value Cure,
a Portfolio Investment sold shall fail to settle within fifteen (15) Business
Days from the related Trade Date thereof (such settlement date to be extended by
five (5) Business Days upon the Company's request if the Company represents to
the Administrative Agent that it is diligently pursuing the settlement of such
sale) or in such longer period as may be agreed to by the Administrative Agent
in its sole discretion.

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Administrative Agent notifies the Company of the occurrence of a
Market Value Event (which notice shall be given by the Administrative Agent
prior to 2:00 p.m., New York City time, on any Business Day, and if not given by
such time, such notice shall be deemed to have been given on the next succeeding
Business Day) and ending at (x) 5:00 p.m., New York City time, on the date that
is two (2) Business Days thereafter or (y) such later date and time as may be
agreed to by the Administrative Agent in its sole discretion.

 

"Market Value Event" means the notification in writing by the Administrative
Agent to the Company that it has determined that as of any date the LTV Ratio is
greater than the Maintenance LTV Ratio.

 

"Master Assignment Agreement" means individually and/or collectively as the
context may require, (i) that certain Assignment Agreement, dated as of April
30, 2019, among the Company, HoldCo, Antares Bain Capital Complete Financing
Solution LLC and ABC Complete Financing Solution LLC, (ii) that certain
Assignment and Assumption, dated as of April 30, 2019, among the Company,
HoldCo, Antares Bain Capital Complete Financing Solution LLC and ABC Complete
Financing Solution LLC and (iii) each of those two certain Assignment
Agreements, dated as of April 30, 2019, between Antares Bain Capital Complete
Financing Solution LLC and the Company.

 

"Master Contribution Agreement" means the Master Contribution Agreement, dated
as of April 30, 2019, among the Company, HoldCo, and Parent.

 

"Master Loan Sale Agreement" means the Master Loan Sale Agreement, dated as of
March 20, 2020, among the Company, HoldCo, and Parent.

 

"Material Adverse Effect" has the meaning specified in Section 6.01(m).

 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, (3) the date on which the Advances are
repaid in full pursuant to Section 4.03(c)(ii) and (4) the date after a Market
Value Cure Failure occurs on which all Portfolio Investments have been sold and
the proceeds therefrom have been received by the Company.

 



- 13 -

 

 

"Maximum Rate" has the meaning specified in Section 10.12.

 

"Minimum Facility Amount" means the lower of (a) the then-current Financing
Commitment and (b) the amount set forth in the table below.

 

Period Start Date (from and
including) Period End Date (to but
excluding) Minimum Facility Amount
(U.S.$) Effective Date August 29, 2019 416,613,312.50 August 29, 2019 First
Amendment Date 466,606,910.00 First Amendment Date July 29, 2020 300,000,000
July 29, 2020 Last day of the Reinvestment Period 350,000,000

 

"Nationally Recognized Valuation Provider" means Houlihan Lokey, Inc., Lincoln
International LLC, Murray Devine, Valuation Research Corporation, FTI Consulting
and any other entity providing professional asset valuation services that is
mutually agreed by the Administrative Agent and the Company.

 

"Net Asset Value" means, on any date of determination, the sum of the Market
Value (expressed as a percentage of par) of each Portfolio Investment (both
owned and in respect of which there are outstanding Purchase Commitments which
have traded but not settled) in the Portfolio other than the unfunded commitment
amount of the Delayed Funding Term Loan or a Revolving Loan multiplied by the
funded principal amount of such Portfolio Investment; provided that (x) any
Ineligible Investment or (y) any Portfolio Investment which has traded but not
settled within fifteen (15) Business Days from the related Trade Date shall be
excluded from the calculation of the Net Asset Value and assigned a value of
zero for such purposes; provided, further, that the Excess Concentration Amount
shall be subtracted from the Net Asset Value; provided, further that, if the
trade date for the sale of a Portfolio Investment by the Company has occurred ,
the related settlement date has not occurred and the Administrative Agent has
received satisfactory evidence that such trade has been entered into (which
evidence shall include the sale price), the Market Value of such Portfolio
Investment shall be deemed to be such sale price.

 

"Non-Call Period End Date" means the earlier of (i) the date on which a Non-Call
Termination Event occurs and (ii) July 29, 2021.

 

"Non-Call Termination Event" means (i)  more than two out of any ten consecutive
Initial Approval Requests are not approved by JPMCB (within the time specified
in Section 1.02(c)), provided that if the Administrative Agent initially does
not approve but then subsequently approves any such Initial Approval Request, it
shall be deemed an approval of such Initial Approval Request to the extent that
the applicable Portfolio Investment is subsequently Originated or Purchased by
the Company, (ii) if the Administrative Agent approves an Initial Approval
Request with respect to a potential Portfolio Investment and does not approve
(within the time specified in Section 1.02(c)) the subsequent Final Approval
Request with respect to such Portfolio Investment, other than as a result of a
material adverse change in the credit profile of the borrower under such
Portfolio Investment since the approval of the Initial Approval Request thereto,
(iii) unless a material adverse change has occurred in the credit profile of the
borrower under such Portfolio Investment since the original funding thereof
under this Agreement, the Administrative Agent does not approve a proposed
Portfolio Investment pursuant to Section 1.02(c), (iv) JPMCB and its Affiliates,
collectively, cease to hold more than  50% of the Advances and the outstanding
Financing Commitments or (v) JPMCB or one of its Affiliates ceases to be the
Administrative Agent.

 



- 14 -

 

 

"Omnibus Financing Terms Agreement" means the Omnibus Financing Terms Agreement,
dated as of April 30, 2019, among the Company, ABC Complete Financing Solution
LLC, Antares Complete Financing Solution LLC, Bain Capital Specialty Finance,
Inc., Bain Complete Financing Solution Holdco LLC, the Administrative Agent,
Wells Fargo Bank, N.A. and the Financing Providers party thereto.

 

"Origination" has the meaning specified in Section 1.01.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, grant of a
participation, designation of a new office for receiving payments by or on
account of a Recipient (other than an assignment pursuant to Section 3.04(b)).

 

"Parent" means Bain Capital Specialty Finance, Inc., a Delaware corporation.

 

"Parent Entities" means the Parent and HoldCo.

 

"Participant" has the meaning specified in Section 10.07(c).

 

"Participant Register" has the meaning specified in Section 10.07(d).

 

"Payment Date" means, with respect to any Calculation Period, the date that
is fifteen (15) calendar days after the Calculation Date with respect thereto
(i.e., each January 20, April 20, July 20 and October 20); provided that
whenever any payment to be made hereunder shall be stated to be due on a day
that is not an Agent Business Day, such payment shall be made on the next
succeeding Agent Business Day.

 

"Payment Date Report" has the meaning specified in Section 4.03(i).

 

"Permitted CAD Account" means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in Canada to hold cash or investments
of the nature of the Portfolio Investments denominated in CAD for its clients,
with respect to which the Intermediary (and not its clients) has the right to
direct the Intermediary's designated custodian for all purposes.

 

"Permitted Distribution" means distributions of Interest Proceeds, Principal
Proceeds or proceeds of Advances in connection with any Restricted Payment, in
each case pursuant to (a) the Priority of Payments or (b) Section 4.02(c);
provided that no such Restricted Payment shall constitute a Permitted
Distribution unless, immediately prior thereto and after giving effect thereto
(i) the Compliance Condition is satisfied, (ii) no Event of Default or, in the
case of distributions of the proceeds of an Advance, Default, shall have
occurred and be continuing, (iii) no Market Value Cure Failure shall have
occurred and (iv) if such Permitted Distribution occurs on a date that is not a
Payment Date, the Company believes in good faith that there will be sufficient
funds to make the payments contemplated by Sections 4.03(g)(A) and 4.03(g)(B) as
of the next Payment Date.

 



- 15 -

 

 

"Permitted EUR Account" means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in Frankfurt, Germany to hold cash or
investments of the nature of the Portfolio Investments denominated in EUR for
its clients, with respect to which the Intermediary (and not its clients) has
the right to direct the Intermediary's designated custodian for all purposes.

 

"Permitted GBP Account" means any account (including any subaccount thereof
established for the benefit of the Company) established by the Intermediary in
its own name at its designated custodian in London, England to hold cash or
investments of the nature of the Portfolio Investments denominated in GBP for
its clients, with respect to which the Intermediary (and not its clients) has
the right to direct the Intermediary's designated custodian for all purposes.

 

"Permitted Intraperiod Payment" means any application of funds pursuant to
Section 4.03(j).

 

"Permitted Lien" means (i) any Lien created by this Agreement or the other Loan
Documents, (ii) any Lien for Taxes not yet due and payable, or the amount or
validity of which is being contested by appropriate proceedings and for which
appropriate reserves are maintained in accordance with GAAP, (iii) Liens arising
solely by virtue of any statutory or common law provision relating to banker's
liens, rights of set-off or similar rights and remedies, (iv) any Lien on the
Excluded Permitted Distribution Account and all investments, obligations and
other property from time to time credited thereto, (v) any Lien under any of the
Underlying Instruments related to a Portfolio Investment (including pursuant to
any intercreditor agreement, "agreement among lenders" or similar agreements or
any purchase option contained therein) and (vi) any buyout right of Antares or
its Affiliates to purchase a Portfolio Investment or other asset from the
Company in accordance with Annex A of the Relationship Agreement.

 

"Permitted Non-USD Currency" means CAD, EUR and GBP.

 

"Permitted Non-USD Currency Account" means each Permitted CAD Account, Permitted
EUR Account and Permitted GBP Account.

 

"Permitted Non-USD Currency Equivalent" means, with respect to any amount in
USD, the amount of any Permitted Non-USD Currency that could be purchased with
such amount of USD using the reciprocal foreign exchange rate(s) obtained as
described in the definition of the term Spot Rate.

 

"Permitted Working Capital Creditor" means any of the foregoing Persons: (i)
Antares Midco Inc., any Affiliate thereof and any fund or other collective
investment vehicle managed by Antares Midco Inc. or any such Affiliate on a
discretionary basis, (ii) Parent, any Affiliate thereof and any fund or other
collective investment vehicle managed by Parent or any such Affiliate on a
discretionary basis, (iii) any fund, account or other investment vehicle managed
by Bain Capital Credit, LP or any Affiliate thereof on a discretionary basis and
(iv) any fund or other collective investment vehicle a majority of whose shares,
limited partnership interests or other equity securities are beneficially owned,
directly or indirectly, by Harvard Management Private Equity Corporation or any
of its Affiliates.

 

"Permitted Working Capital Facility" means, with respect to any obligor of a
Portfolio Investment, (x) in the case of an obligor in respect of an Initial
Loan, any working capital facility that is outstanding on the date of this
Agreement and (y) with respect to any other obligor, a working capital facility
(or other facility consented to by the Administrative Agent in writing
(including via e-mail) in its sole discretion), whether or not part of the same
facility as the Portfolio Investment and whether a term loan, a delayed draw
term loan or a revolving loan, the aggregate principal commitment amount
(whether funded or unfunded) of which does not exceed, as of the date of the
initial closing of such Portfolio Investment, 25% of the aggregate principal
amount (including, in the case of any Delayed Funding Term Loan or Revolving
Loan, any unfunded commitment and including, in all cases, any portion of the
aggregate principal amount of such aggregate principal amount held by persons
other than the Company) of such Portfolio Investment; provided that no such
facility that is a term loan, a delayed funding term loan or a revolving loan
shall constitute a Permitted Working Capital Facility on any date on which any
lender thereunder or any holder or owner (as the case may be) of any interest
therein thereof is not a Permitted Working Capital Creditor.

 



- 16 -

 

 

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) that is subject to Section 412 of the Code or Title IV of
ERISA.

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations or any successor regulations, as
modified by Section 3(42) of ERISA, and the rules and regulations thereunder.

 

"Portfolio" has the meaning specified in Section 1.01.

 

"Portfolio Investment Repayment Event" means, on any date of determination, the
receipt by the Company since the most recent Calculation Date of Principal
Proceeds reflecting principal repayments or sales with respect to Portfolio
Investments, which principal repayments or sales proceeds shall be in an
aggregate amount greater than or equal to $8,400,000.

 

"Portfolio Investments" has the meaning specified in the preamble.

 

"Predecessor LSA" means the "Current LSA" as defined in the Omnibus Financing
Terms Agreement.

 

"Preferred Distributions" means an amount equal to 0.6425% per annum on the
daily average outstanding principal balance of the Portfolio Investments during
the applicable Calculation Period.

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

"Principal Collection Account" has the meaning specified in Section 8.01(a).

 

"Principal MV Cure Account" has the meaning specified in Section 8.01(a).

 

"Principal Priority of Payments" has the meaning specified in Section 4.03(h).

 

"Principal Proceeds" means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Collateral Accounts or Permitted Non-USD Currency Accounts, in
each case, representing principal proceeds, including cash contributed by the
Company, but excluding (i) Interest Proceeds and amounts on deposit in the
Interest MV Cure Account and (ii) any amounts received as syndication, upfront
or similar fees in connection with any Portfolio Investment.

 



- 17 -

 

 

"Priority of Payments" has the meaning specified in Section 4.03(i).

 

"Proceedings" has the meaning specified in Section 10.09(b).

 

"Proceeds Collection Account" has the meaning specified in Section 8.01(a).

 

"Purchase" has the meaning specified in Section 1.01.

 

"Purchase Commitment" has the meaning specified in Section 1.02(a).

 

"Ratable Distribution" means, for any relevant application of Principal Proceeds
(1) 90% of such Principal Proceeds to the payment of principal on the Advances
and (2) 10% of such Principal Proceeds to the payment of Permitted
Distributions.

 

"Reapproval Event" means, with respect to any Delayed Funding Term Loan or
Revolving Loan, any material amendment or modification to the Underlying
Instruments therefor; provided that any amendment to the funding mechanics, the
conditions to funding or (without duplication) the financial covenants levels
governing funding ability set forth in such Underlying Instruments or any
Material Modification shall be deemed to be material for purposes of this
definition.

 

"Recipient" means any Agent and any Lender, as applicable.

 

"Redemption and Assignment" has the meaning set forth in the Omnibus Financing
Terms Agreement.

 

"Reference Rate" means (i) with respect to Advances denominated in USD and
related calculations, the applicable LIBO Rate, (ii) with respect to Advances
denominated in CAD and related calculations, the CDOR Rate, (iii) with respect
to Advances denominated in GBP and related calculations, the applicable LIBO
Rate and (iv) with respect to Advances denominated in EUR and related
calculations, EURIBOR. The Reference Rate shall be determined by the
Administrative Agent (and notified to the Collateral Administrator), and such
determination shall be conclusive absent manifest error.

 

"Register" has the meaning specified in Section 3.01(c).

 

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) January 29,
2023, (ii) the date on which a Market Value Cure Failure occurs and (iii) the
Maturity Date; provided that the Reinvestment Period shall be suspended during
any Suspension Period. For the avoidance of doubt, during any Suspension Period,
(i) the Company may not initiate the acquisition of any Portfolio Investments,
(ii) the Reinvestment Period will be deemed to have ended for purposes of the
Priority of Payments and (iii) the Reinvestment Period will be deemed not to
have ended for purposes of Section 2.03(e).

 

"Related Parties" has the meaning specified in Section 9.01.

 

"Relationship Agreement" means the Second Amended and Restated Relationship
Agreement, dated as of the First Amendment Date, among Bain Capital Credit, LP,
BCSF Advisors, LP, Antares Capital LP and Antares Holdings LP.

 



- 18 -

 

 

"Replacement Relationship Agreement" means a relationship agreement entered into
among, inter alia, the parties to the Relationship Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

"Replacement Sourcing Agreement" means a loan sourcing agreement entered into
between, inter alia, the parties to the Sourcing Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

"Replacement Voting Agreement" means a relationship agreement entered into
among, inter alia, the parties to the Voting Agreement or their respective
Affiliates, in a form consented to by the Administrative Agent, such consent not
to be unreasonably withheld.

 

"Required Financing Providers" means, at any time, collectively JPMCB (so long
as it is a Lender) and such other Lenders as are necessary to aggregate
Financing Commitments representing greater than 50% of the sum of the total
Financing Commitments at such time.

 

"Responsible Officer" means (i) with respect to the Collateral Agent, any
officer of the Collateral Agent to whom any corporate trust matter is referred
and (ii) with respect to the Administrative Agent, any officer of the
Administrative Agent to whom any matter relating hereto is referred, in each
case, because of such person's knowledge of and familiarity with the particular
subject and having direct responsibility for the administration of this
Agreement.

 

"Restricted Payment" means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

"Restricted Security" means any security that forms part of a new issue of
publicly issued securities (a) with respect to which an affiliate of any
Financing Provider that is a "broker" or a "dealer", within the meaning of the
Securities Exchange Act of 1934, participated in the distribution as a member of
a selling syndicate or group within thirty (30) days of the proposed purchase by
the Company and (b) that the Company proposes to purchase from any such
affiliate of any Financing Provider.

 

"Revolving Loan" means any Portfolio Investment identified on Schedule 10 hereto
(including funded and unfunded portions of revolving credit lines) that under
the underlying instruments relating thereto may require one or more future
advances to be made to the obligor by a creditor, but any such Portfolio
Investment will be a Revolving Loan only until all commitments by the holders
thereof to make advances to the obligor thereon expire or are terminated or are
irrevocably reduced to zero.

 

"Rights Offering" has the meaning specified in Schedule 9

 

"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person organized or resident in a Sanctioned Country, (c)
any Person operating in a Sanctioned Country in violation of Sanctions or
(d) any Person owned or controlled by any such Person or Persons.

 



- 19 -

 

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty's Treasury of
the United Kingdom.

 

"Second Amendment Date" means March 20, 2020.

 

"Second Amendment Loans" has the meaning specified in the preamble.

 

"Secured Obligations" has the meaning specified in Section 8.02(a).

 

"Secured Parties" has the meaning specified in Section 8.02(a).

 

"Securities Intermediary" has the meaning specified in the preamble.

 

"Settlement Date" has the meaning specified in Section 1.03.

 

"Solvent" means, with respect to any entity, that as of the date of
determination, both (i) (a) the sum of such entity's debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity's
present assets; (b) such entity's capital is not unreasonably small in relation
to its business as contemplated on the date of this Agreement; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
entity is "solvent" within the meaning given that term and similar terms under
laws applicable to it relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

"Sourcing Agreement" means the Second Amended and Restated Loan Sourcing and Fee
Agreement, dated as of the First Amendment Date, among Antares Capital LP,
Antares Holdings LP, BCSF Advisors, LP, Bain Capital Specialty Finance, Inc.,
Bain Capital Credit, LP, BCC Cambridge New Financing Solution (Revolvers) LP,
BCC Cambridge New Financing Solution (TL) LP, the Company and each other
investment entity signatory thereto.

 

"Spot Rate" means, with respect to each Eligible Currency, the rate of exchange
for the purchase of the applicable Permitted Non-USD Currency as indicated on
the BFIX page of Bloomberg Professional Service (or any successor thereto) for
the applicable Permitted Non-USD Currency to USD (which, in the case of the rate
of exchange for purchases of the applicable Permitted Non-USD Currency shall be
the inverse of the rate of exchange for purchases of USD) as determined at or
about 10:00 a.m. New York City time on the date of determination. In the event
that any such rate does not appear on such page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates selected by the Administrative Agent for such purpose, or, at the
discretion of the Administrative Agent, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time in such
market, two (2) Business Days prior to such date for the purchase of
U.S. Dollars for delivery two (2) Business Days later; provided that, if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 



- 20 -

 

 

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

"Suspension Period" means the period commencing on the date (if any) on which
any of the Sourcing Agreement, the Voting Agreement or the Relationship
Agreement ceases to be in effect and ending on the date (if any) on which a
Replacement Sourcing Agreement, a Replacement Voting Agreement and/or
Replacement Relationship Agreement, as applicable, is entered into.

 

"TARGET2" means the Trans European Automated Real-time Gross Settlement Express
Transfer system (or, if such system ceases to be operative, such other system
(if any) determined by the Administrative Agent to be a suitable replacement).

 

"Tax Cap" means, at any time, an amount equal to the excess, if any, of (a) the
Effective Tax Rate multiplied by the sum of (i) the cumulative taxable income
(or loss) of the Company for all Tax Years ending after the Effective Date and
before the most recent Calculation Date (but excluding any income (or loss)
occurring prior to the Effective Date) plus (ii) the Estimated Taxable Income,
over (b) the sum of all payments and distributions by the Company after the
Effective Date on account of Section 4.03(g)(A)(2); provided that the Tax Cap
may be increased to the extent necessary to provide for reasonable estimates of
any corporate alternative minimum tax attributable to the inability to utilize
losses from prior years.

 

"Tax Year" means the Company's taxable year, as determined under Section 441 of
the Code.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Trade Date" has the meaning specified in Section 1.03.

 

"Transaction Schedule" has the meaning specified in the preamble.

 

"True-up Distribution" means, with respect to any Advance in connection with the
Origination or Purchase of a Portfolio Investment, a distribution of proceeds of
such Advance by the Company to its equity holders to the extent that such
proceeds exceed the amount required to Originate or Purchase such Portfolio
Investment so long as after giving effect to such distribution the Compliance
Condition is satisfied.

 

"UCC" means the Uniform Commercial Code in effect in the State of New York from
time to time.

 

"Underlying Instruments" means the loan agreement, credit agreement or other
agreement pursuant to which a Portfolio Investment has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Portfolio Investment or of which the holders of such
Portfolio Investment are the beneficiaries.

 



- 21 -

 

 

"Unfunded Exposure Account" has the meaning specified in Section 8.01(a).

 

"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments associated with such Delayed
Funding Term Loan or Revolving Loan, as applicable; provided that, on the last
day of the Reinvestment Period, the Unfunded Exposure Amount of any Revolving
Loan shall be an amount equal to the aggregate amount of all potential future
funding commitments with respect thereto.

 

"Unfunded Exposure Shortfall" means, (A) on any date of determination from and
including the Second Amendment Date to and including the date the Company makes
payment in accordance with Section 4.03(d)(ii), an amount equal to the greater
of (x) 0 and (y) the sum of (I) the aggregate of the Unfunded Exposure Amounts
for all Delayed Funding Term Loans and Revolving Loans up to an aggregate
Unfunded Exposure Amount of $27,242,055 multiplied by 0.39 plus (II) the
aggregate of the Unfunded Exposure Amounts for all Delayed Funding Term Loans
and Revolving Loans in excess of $27,242,055 minus (III) the amounts on deposit
in the Unfunded Exposure Account (or the applicable Permitted Non-USD Currency
Account in respect of any such Unfunded Exposure Amount relating to a Portfolio
Investment denominated in a Permitted Non-USD Currency) other than amounts
deposited in respect of Delayed Funding Term Loans or Revolving Loans that are
Ineligible Investments and (B) on any date of determination thereafter, an
amount equal to the greater of (x) 0 and (y) the aggregate of the Unfunded
Exposure Amounts for all Delayed Funding Term Loans and Revolving Loans minus
the sum of (i) the amounts on deposit in the Unfunded Exposure Account (or the
applicable Permitted Non-USD Currency Account in respect of any such Unfunded
Exposure Amount relating to a Portfolio Investment denominated in a Permitted
Non-USD Currency) other than amounts deposited in respect of Delayed Funding
Term Loans or Revolving Loans that are Ineligible Investments and (ii) 5% of the
Collateral Principal Balance.

 

"U.S. Dollars" or "USD" means the lawful currency of the United States of
America.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning specified in
Section 3.03(f)(ii)(B)(3).

 

"Voting Agreement" means the Second Amended and Restated Voting Agreement, dated
as of the First Amendment Date, by and between BCSF Advisors, LP and Antares
Credit Opportunities Manager LLC.

 

"Withholding Agent" means the Company, the Administrative Agent and the
Collateral Agent.

 

Article I
THE PORTFOLIO INVESTMENTS

 

Section 1.01        Originations and Purchases of Portfolio Investments. From
time to time during the Reinvestment Period, the Company may originate or
acquire Portfolio Investments or request that Portfolio Investments be acquired
for the Company's account, all on and subject to the terms and conditions set
forth herein. On or about the Second Amendment Date, the Company may acquire the
Second Amendment Loans from the Depositor or from BCSF I, LLC subject to the
terms and conditions set forth herein. Each such origination is referred to
herein as an "Origination" and each such acquisition (including, without
limitation, (x) the acquisition of the Initial Loans from the Depositor pursuant
to the Master Assignment Agreement and the Master Contribution Agreement, (y)
the acquisition of the Second Amendment Loans from the Depositor pursuant to the
Master Loan Sale Agreement or otherwise from the Depositor or BCSF I, LLC and
(z) the first funding of an unfunded commitment in respect of a Delayed Funding
Term Loan (if any) or a Revolving Loan (if any) following a Reapproval Event in
respect thereof) is referred to herein as a "Purchase", and all Portfolio
Investments so Originated or Purchased and not otherwise sold or liquidated are
referred to herein as the Company's "Portfolio".

 



- 22 -

 

 

Section 1.02        Procedures for Originations, Purchases and Related
Financings.

 

(a)           Timing of Approval Requests.

 

(i)                 The Company may, at any time, deliver to the Administrative
Agent a request for preliminary approval of a Portfolio Investment (an "Initial
Approval Request").

 

(ii)               Prior to the date on which the Company proposes (A) to issue
a commitment to make any Portfolio Investment for which the Administrative Agent
has previously approved an Initial Approval Request or (B) that a commitment to
acquire any Portfolio Investment be made by it or for its account (a "Purchase
Commitment"), the Company shall deliver to the Administrative Agent a request (a
"Final Approval Request" and, together with an Initial Approval Request, an
"Approval Request") for such Origination or Purchase.

 

(b)           Contents of Approval Requests. Each Approval Request shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent may specify
to the Company from time to time) and (i) in the case of any Initial Approval
Request, shall include the information regarding such Portfolio Investment
identified in Schedule 2 or (ii) in the case of any Final Approval Request,
shall include the information regarding such Portfolio Investment identified on
Schedule 3, which schedule shall state the principal amount or, in the case of
any Purchase, the net purchase price for such Portfolio Investment and the date
on which such Purchase is proposed to settle, and shall be accompanied by such
other information as the Administrative Agent may reasonably request to the
extent such information is available to the Company.

 

(c)           Right of the Administrative Agent to Approve Approval Requests.
The Administrative Agent shall have the right, on behalf of all Financing
Providers, in its sole and absolute discretion, to approve or not approve any
Approval Request and to request additional information regarding any proposed
Portfolio Investment, which the Company shall provide to the extent such
information is available to the Company. The Administrative Agent shall use
commercially reasonable best efforts to notify the Company (including via e-mail
or other electronic messaging system) whether any such Approval Request is
approved (and, if approved, in the case of a Final Approval Request, an initial
determination of the Market Value for the related Portfolio Investment) no later
than the same time on the second (2nd) Agent Business Day succeeding the date on
which it receives such Approval Request and any information reasonably requested
in connection therewith as provided above; provided that if the Administrative
Agent has not so notified the Company by the fourth (4th) Agent Business Day
succeeding the date of receipt of such Approval Request, such response shall be
deemed not to be an approval by the Administrative Agent. With respect to any
approved Approval Request, the Administrative Agent shall promptly forward such
request to the Lenders, together with a preliminary indication of the amount and
type of Financing that each Lender is being asked to provide in connection
therewith. Notwithstanding anything to the contrary herein, to the extent that
the Administrative Agent has approved an Approval Request with respect to a
Portfolio Investment and such Portfolio Investment has not yet been Originated
or Purchased, as applicable, such Approval Request shall be deemed to apply to a
materially similar Portfolio Investment (x) relating to assets that are the same
in all material respects and (y) for which the sponsor is a different financial
sponsor, provided that the deemed date of approval for such materially similar
Portfolio Investment shall remain the date of approval of the original Approval
Request. The failure of the Administrative Agent to approve the acquisition of a
Portfolio Investment will not prohibit the Company from acquiring such Portfolio
Investment (subject to the other conditions set forth in Section 1.03); provided
that any Portfolio Investment not so approved prior to its Trade Date shall be
deemed to be an Ineligible Investment until such later date (if any) on which
such Portfolio Investment is so approved.

 



- 23 -

 

 

(d)           Notwithstanding anything in this Section 1.02 to the contrary, the
Company shall not be required to submit an Approval Request with respect to (i)
the Initial Loans and the Initial Loans will be deemed to be approved in
accordance with clause (c) above on the Effective Date and (ii) the Second
Amendment Loans and the Second Amendment Loans will be deemed to be approved in
accordance with clause (c) above on the Second Amendment Date.

 

Section 1.03        Conditions to Originations and Purchases. No Purchase
Commitment shall be issued and no Origination or Purchase shall be consummated
unless each of the following conditions is satisfied (or waived as provided
below) as of the date (such Portfolio Investment's "Trade Date") on which such
Purchase Commitment is issued or Origination is funded by the Company (it being
agreed that the Trade Date for a Delayed Funding Term Loan or Revolving Loan
Originated by the Company is the date on which the underlying credit facility
first closes, and the Trade Date for a Delayed Funding Term Loan or Revolving
Loan Purchased by the Company is the date on which the Company enters into a
trade ticket to acquire such Delayed Funding Term Loan or Revolving Loan, as
applicable; provided that, if a Reapproval Event occurs with respect to such
Delayed Funding Term Loan or Revolving Loan the next succeeding date on which a
borrowing request is made in relation to such Delayed Funding Term Loan or
Revolving Loan, as applicable, shall be deemed to be the Trade Date therefor)
(and such Portfolio Investment shall not be Originated or Purchased, and the
related Financing shall not be required to be made available to the Company by
the applicable Financing Providers pursuant to the terms of this Agreement,
unless each of the following conditions is satisfied or waived as of such Trade
Date):

 

(a)           (1) in the case of a Purchase Commitment, the Administrative Agent
has approved the Final Approval Request for such Purchase Commitment as provided
above, and such Trade Date is not later than the earlier of (i) ten (10) Agent
Business Days after the date on which such consent is given and (ii) the end of
the Reinvestment Period; provided that, in the case of this clause (ii), the
Settlement Date for such Portfolio Investment shall be no later than fifteen
(15) Agent Business Days after such Trade Date or (2) in the case of an
Origination, the Administrative Agent has approved the Final Approval Request
for such Origination as provided above and such Trade Date is not later than the
earlier of (i) 130 days after the date on which such approval is given and
(ii) the end of the Reinvestment Period; provided that (i) the Initial Loans
shall be deemed to be approved under this clause (a) on the Effective Date and
(ii) the Second Amendment Loans shall be deemed to be approved under this clause
(a) on the Second Amendment Date; provided further that, for the avoidance of
doubt, this clause (a) shall be deemed satisfied for any Delayed Funding Term
Loan or Revolving Loan if the initial Trade Date and/or Settlement Date, as
applicable, for such Delayed Funding Term Loan or Revolving Loan, as applicable,
(disregarding the funding of any unfunded portion thereof) occurs within the
relevant timeframes set forth above.

 

(b)           (1) in the case of a Purchase Commitment, the related Final
Approval Request accurately describes such Portfolio Investment and (2) in the
case of an Origination, the related Final Approval Request accurately describes,
in all material respects, such Portfolio Investment, provided that the Company
shall promptly provide written notice to the Administrative Agent identifying
any changes to the information contained in the body of the Final Approval
Request and any material changes to the other information regarding the terms of
the Portfolio Investment delivered in connection with the Final Approval Request
that occur between the date of receipt of such Final Approval Request by the
Administrative Agent and the Settlement Date, and, in each case, such Portfolio
Investment satisfies the Eligibility Criteria;

 



- 24 -

 

 

(c)           (1) no Market Value Cure Failure has occurred, (2) no Event of
Default or event that, with notice or lapse of time or both, would constitute an
Event of Default (a "Default"), has occurred and is continuing or would result
therefrom and (3) the Reinvestment Period has not otherwise ended; and

 

(d)           after giving effect to the Origination or Purchase of such
Portfolio Investment and the related provision of Financing (if any) hereunder:

 

(x)       in the case of an Origination or Purchase occurring in connection with
an Advance or using Principal Proceeds, the Compliance Condition is satisfied;
and

 

(y)      the aggregate amount of Financings then outstanding will not exceed,
for each type of Financing available hereunder, the limit for such type of
Financing set forth in the Transaction Schedule.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to an Origination or Purchase specified above in this Section 1.03 by
written notice thereof to the Company, the Collateral Administrator and the
Collateral Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Company shall
determine with notice to the Administrative Agent and the Collateral
Administrator, the date on which such Purchase shall settle (the "Settlement
Date" for such Portfolio Investment) and on which any related Financing shall be
provided. In the case of an Origination of a Portfolio Investment, the
Settlement Date for such Portfolio Investment shall be the same day as the Trade
Date for such Portfolio Investment. With respect to a Purchase, promptly
following the Settlement Date for a Portfolio Investment and its receipt thereof
(and at other times thereafter promptly following the written request of the
Administrative Agent (including via email)), the Collateral Agent shall provide
to the Administrative Agent a copy of the executed assignment agreement pursuant
to which such Portfolio Investment was assigned, sold or otherwise transferred
to the Company.

 

Section 1.04        Sales of Portfolio Investments.

 

(a)           The Company will not sell, transfer or otherwise dispose of any
Portfolio Investment or any other asset without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), except that, subject to Section 6.03(r), the Company may (i) make
Permitted Distributions permitted by Article VI, (ii) make transfers of assets
on deposit in the Excluded Permitted Distribution Account, (iii) subject to
clause (A)(x) and (y) below, sell any Portfolio Investment in connection with
the exercise by Antares of its buyout rights in accordance with Annex A of the
Relationship Agreement and (iv) sell any Portfolio Investment, Ineligible
Investment, any portion of a Portfolio Investment constituting any Excess
Concentration Amount or other asset (A) so long as such sale is on an arm's
length basis at no less than fair market value and, after giving effect thereto,
either (x) no Market Value Cure Failure shall have occurred and no Default or
Event of Default shall have occurred and be continuing (or, in each case, would
result from such sale) or (y) if a Market Value Cure Failure has occurred or a
Default or Event of Default shall have occurred and be continuing, the LTV Ratio
after giving effect to such sale is not greater than the LTV Ratio prior to such
sale, provided that, notwithstanding the occurrence of any Market Value Cure
Failure, Default or Event of Default, unless the Advances have been accelerated
in accordance with this Agreement, the Company shall be permitted to consummate
any such sale pursuant to a commitment to sell entered into or to which it is
committed prior to the occurrence of such Market Value Cure Failure, Default or
Event of Default in accordance with the requirements of this Agreement or
(B) pursuant to an exercise of a purchase option contained in any of the
underlying agreements with respect to a Portfolio Investment at or above the
outstanding principal amount thereof, provided that in the case of any sale
pursuant to this clause (iv), the Company shall provide to the Administrative
Agent prompt written notice of such sale.

 



- 25 -

 

 

(b)           Notwithstanding anything in this Agreement to the contrary:
(i) following the occurrence of a Market Value Cure Failure or following the
occurrence and during the continuance of an Event of Default, the Company may
not sell, transfer or otherwise dispose of a Portfolio Investment or any other
asset (including, without limitation, the transfer of amounts on deposit in the
Collateral Accounts) without the consent of the Administrative Agent, provided
that, notwithstanding the occurrence of any Market Value Cure Failure, Default
or Event of Default, unless the Advances have been accelerated in accordance
with this Agreement, the Company shall be permitted to consummate any such sale
pursuant to a commitment to sell entered into or to which it is committed prior
to the occurrence of such Market Value Cure Failure, Default or Event of Default
in accordance with the requirements of this Agreement and (ii) following the
occurrence of a Market Value Cure Failure, (A) the Company shall use
commercially reasonable efforts to sell Portfolio Investments (individually or
in lots, including a lot comprised of all of the Portfolio Investments) at the
sole direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that each such sale shall be made at the
direction of the Required Financing Providers) at then-current fair market
values and in accordance with the Administrative Agent's standard market
practices and (B) the proceeds of any such sale shall be deposited into the
Proceeds Collection Account or the applicable Permitted Non-USD Currency
Account; provided that in connection with any sale of Portfolio Investments
required by the Administrative Agent (or the Required Financing Providers)
pursuant to (x) the preceding clause (ii) or (y) Section 8.02(c) following the
occurrence and during the continuance of an Event of Default, in connection with
such sale, the Administrative Agent shall (a) use commercially reasonable
efforts to solicit a bid for such Portfolio Investments from the Designated
Independent Broker-Dealer, (b) use reasonable efforts to notify the Company at
the Designated Email Notification Addresses promptly upon distribution of bid
solicitations regarding the sale of such Portfolio Investments and (c) sell such
Portfolio Investments to the Designated Independent Broker-Dealer if the
Designated Independent Broker-Dealer provides the highest bid in the case where
bids are received in respect of the sale of such Portfolio Investments, it being
understood that if the Designated Independent Broker-Dealer provides a bid to
the Administrative Agent that is the highest bona fide bid to purchase a
Portfolio Investment on a line-item basis where such Portfolio Investment is
part of a pool of Portfolio Investments for which there is a bona fide bid on a
pool basis proposed to be accepted by the Administrative Agent (in its sole
discretion), then the Administrative Agent shall accept any such line-item bid
only if such line-item bid (together with any other line-item bids by the
Designated Independent Broker-Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis. For purposes
of this paragraph, the Administrative Agent shall be entitled to disregard as
invalid any bid submitted by any Independent Broker-Dealer if, in the
Administrative Agent's good faith judgment: (i) either (x) such Independent
Broker-Dealer is ineligible to accept assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for the
relevant Portfolio Investments or (y) such Independent Broker-Dealer would not,
through the exercise of its commercially reasonable efforts, be able to obtain
any consent required under any agreement or instrument governing or otherwise
relating to the relevant Portfolio Investments to the assignment or transfer of
the relevant Portfolio Investments or any portion thereof, as applicable, to it;
or (ii) such bid is not bona fide, including, without limitation, due to (x) the
insolvency of the Independent Broker-Dealer or (y) the inability, failure or
refusal of the Independent Broker-Dealer to settle the purchase of the relevant
Portfolio Investments or any portion thereof, as applicable, or otherwise settle
transactions in the relevant market or perform its obligations generally.

 



- 26 -

 

 

(c)           In connection with any sale of a Portfolio Investment directed by
the Administrative Agent pursuant to this Section 1.04 and the application of
the net proceeds thereof, (a) the Company hereby appoints the Administrative
Agent as the Company's attorney-in-fact (it being understood that the
Administrative Agent shall not be deemed to have assumed any of the obligations
of the Company by this appointment), with full authority in the place and stead
of the Company and in the name of the Company to effectuate the provisions of
this Section 1.04 (including, without limitation, the power to execute any
instrument which the Administrative Agent or the Required Financing Providers
may deem necessary or advisable to accomplish the purposes of this Section 1.04
or any direction or notice to the Collateral Agent in respect to the application
of net proceeds of any such sales) and (b) the Company may not act without the
consent of the Administrative Agent. None of the Administrative Agent, the
Financing Providers, the Collateral Administrator, the Intermediary, the
Collateral Agent nor any Affiliate of any thereof shall incur any liability to
the Company or any other Person in connection with any sale effected at the
direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any Person in connection with any
such sale, so long as, in the case of the Administrative Agent and the
Collateral Agent only, any such sale does not violate applicable law.

 

(d)           With respect to any disposition of a Portfolio Investment
permitted by this Agreement, upon the settlement date of such sale the security
interest granted herein with respect to such Collateral shall automatically (and
without further action by any party) terminate and all rights to such Collateral
shall revert to the Company. Upon any such termination, the Collateral Agent
will, at the Company's sole expense, deliver to the Company, or cause the
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
such Collateral held by the Intermediary hereunder, and execute and deliver to
the Company or its nominee such documents as the Company shall reasonably
request to evidence such termination.

 

Section 1.05        Currency Equivalents Generally; Certain Calculations.

 

(a)       Except as set forth in clause (c) and Section 4.04(b), (i) for
purposes of all valuations and calculations under the Loan Documents, the
principal amount and Market Value of all Portfolio Investments and Eligible
Investments denominated in a Permitted Non-USD Currency and proceeds denominated
in a Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency
Account and (ii) for purposes of the calculation of the LTV Ratio, the aggregate
outstanding principal amount of Advances denominated in a Permitted Non-USD
Currency, shall be converted to USD at the Spot Rate in accordance with the
definition of such term in consultation with the Administrative Agent on the
applicable date of valuation or calculation, as applicable.

 

(b)       [Reserved].

 

(c)       Except as provided in Section 4.04(b), for purposes of determining (i)
whether the amount of any Advance, together with all other Advances then
outstanding or to be made at the same time as such Advances, would exceed the
aggregate amount of the Financing Commitments, (ii) the aggregate unutilized
amount of the Financing Commitments and (iii) the outstanding aggregate
principal amount of Advances (other than for purposes of the calculation of the
LTV Ratio), the outstanding principal amount of any Advances that are
denominated in a Permitted Non-USD Currency shall be deemed to be the Dollar
Equivalent of the amount of the Permitted Non-USD Currency of such Advances
determined as of the date such Advances were made. Wherever in this Agreement in
connection with an Advance, an amount, such as a required minimum or multiple
amount, is expressed in USD, but such Advance is denominated in a Permitted
Non-USD Currency, such amount shall be the applicable Permitted Non-USD Currency
Equivalent of such USD amount (rounded to the nearest 1,000 units of the
applicable Permitted Non-USD Currency).

 



- 27 -

 

 

Article II
THE FINANCINGS

 

Section 2.01        Financing Commitments. Subject to the terms and conditions
set forth herein, during the Reinvestment Period each Financing Provider hereby
severally agrees to make available to the Company the types of Financing
identified on the Transaction Schedule as applicable to such Financing Provider
in an Eligible Currency, in an aggregate outstanding amount, for such Financing
Provider and such type of Financing, not exceeding the amount of its Financing
Commitment for such type of Financing. The Financing Commitments shall terminate
on the Maturity Date (or, if earlier, at the end of the Reinvestment Period or
the date of termination of the Financing Commitments pursuant to Article VII).
As used herein, "Financing Commitment" means, with respect to each Financing
Provider and each type of Financing available hereunder at any time, the
commitment of such Financing Provider to provide such type of Financing to the
Company hereunder in an outstanding amount up to but not exceeding the portion
of the applicable financing limit set forth on the Transaction Schedule that is
held by such Financing Provider at such time.

 

A Financing Provider with a Financing Commitment to make Advances or the holder
of an Advance hereunder is referred to as a "Lender".

 

Section 2.02        Initial Advance. On the Effective Date, subject to Sections
2.04 and 2.05, an initial Advance comprised of an Advance in USD equal to
$567,437,648.17 and a GBP Advance in the amount of GBP 7,764,389.40 shall be
made. As the Company has requested in the Omnibus Financing Terms Agreement,
proceeds of the initial Advance shall be applied by the Administrative Agent to
pay down the Prepaid Advances (as defined in the Omnibus Financing Terms
Agreement) under the Predecessor LSA.

 

Section 2.03        Financings, Use of Proceeds.

 

(a)           Subject to the satisfaction or waiver of the conditions to the
Origination or Purchase of a Portfolio Investment set forth in Section 1.03 as
of the related Trade Date and provided that the Reinvestment Period has not
otherwise ended, the applicable Financing Providers will make the applicable
Financing available to the Company on the related Settlement Date (or otherwise
on the related specified borrowing date if no Portfolio Investment is being
Originated or Purchased on such date). If the Company requests an Advance for
application to a Permitted Distribution, the funding of the applicable Advance
shall be subject to the satisfaction or waiver of the conditions set forth in
the definition of such term and (without duplication) in Sections 1.03(c) and
(d) (in the case of clause (d), without regard to the reference to an
Origination or Purchase therein), in each case, as of the date of the request by
the Company for such Advance.

 

(b)           Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its obligations hereunder. If any Financing Provider shall
fail to provide any Financing to the Company required hereunder, then the
Administrative Agent shall (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Financing Provider to satisfy such Financing Provider's
obligations hereunder until all such unsatisfied obligations are fully paid.

 



- 28 -

 

 

(c)           Pursuant to Section 2.02, the Administrative Agent shall use the
proceeds of the initial Advance to prepay amounts owing under the Current LSA as
directed by the Company. Subject to Sections 2.03(e) and (f), the Company shall
use the proceeds of any other Financings received by it hereunder to Originate
or Purchase the Portfolio Investments identified in the related Approval Request
and to make any applicable True-up Distribution or any applicable Permitted
Distribution, provided that, if the proceeds of a Financing or other proceeds
are deposited in the Principal Collection Account or a Permitted Non-USD
Currency Account as provided in Section 3.01 on the expected Settlement Date for
any Portfolio Investment but the Company is unable to Originate or Purchase such
Portfolio Investment on such expected Settlement Date, or if there are proceeds
of such Financing or other proceeds remaining after such Origination or Purchase
and any applicable True-up Distribution, then, upon the written request of the
Company within ten (10) Business Days after such expected Settlement Date, the
Administrative Agent will direct the Collateral Agent to withdraw such proceeds
from the Principal Collection Account or the applicable Permitted Non-USD
Currency Account and, ratably based on the proceeds funded by such Person,
(i) with respect to proceeds of Advances, repay such Advances and (ii) with
respect to proceeds of equity contributions, refund such proceeds to the
applicable equity holder. The proceeds of the Financings shall not be used for
any other purpose. Notwithstanding the foregoing, to the extent that the
Administrative Agent has approved an Approval Request with respect to a
particular Portfolio Investment, such Portfolio Investment has been Originated
or Purchased, as applicable, and the Parent, Antares Holdings LP or an Affiliate
of either of them has funded such Origination or Purchase on behalf of the
Company, the proceeds of the Advance with respect to such Portfolio Investment
may be used to repay such Person to the extent of such funding.

 

(d)           With respect to any Advance, the Company shall submit a request
substantially in the form of Exhibit A to the Lenders and the Administrative
Agent, with a copy to the Collateral Agent and the Collateral Administrator, not
later than 2:00 p.m. (or, with respect to the Initial Loans, 5:00 p.m.) New York
City time, one (1) Business Day prior to the Business Day specified as the date
on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01.

 



- 29 -

 

 

(e)           The Company may request an Advance during the Reinvestment Period
to fund any draw of an unfunded commitment in respect of a Delayed Funding Term
Loan or a Revolving Loan, and the Lenders shall make a corresponding Advance no
sooner than the immediately succeeding Business Day, and no later than the date
the Company requests that such Advance be funded, subject to and in accordance
with Article III. If, on any date of determination prior to the last day of the
Reinvestment Period, there exists an Unfunded Exposure Shortfall, the Company
shall (x) (i) request an Advance not later than two (2) Business Days following
the date on which such Unfunded Exposure Shortfall commences and, if the
conditions to such Advance are satisfied and such Advance is made in accordance
with this Agreement, deposit the proceeds thereof in the Unfunded Exposure
Account (or, in the case of any Unfunded Exposure Amount in respect of a
Portfolio Investment denominated in a Permitted Non-USD Currency, into the
applicable Permitted Non-USD Currency Account) and/or (ii) not later than two
(2) Business Days following the date on which such Unfunded Exposure Shortfall
commences, deposit cash from other sources into the Unfunded Exposure Account in
an aggregate amount at least equal to the aggregate Unfunded Exposure Shortfall
or (y) not later than two (2) Business Days following the date on which such
Unfunded Exposure Shortfall commences, assign one or more Delayed Funding Term
Loans or Revolving Loans to the Parent as a non-cash dividend (which
assignment(s) shall be settled not more than seven (7) Business Days following
the date on which the Unfunded Exposure Shortfall commences and, upon which
transfer(s), the applicable Delayed Funding Term Loan(s) or Revolving Loan(s),
as applicable, will be released from the security interest under this Agreement
without further action by any Person) such that, after giving effect to such
transfer(s), the Unfunded Exposure Shortfall ceases to exist. If the aggregate
Unfunded Exposure Amount is greater than zero at the end of the Reinvestment
Period (provided that the Reinvestment Period ends pursuant to clause (i) of the
definition of such term), the Company shall request an Advance in the applicable
Eligible Currency in an amount that, when combined with any capital contribution
by HoldCo to the Company on such date, equals the aggregate Unfunded Exposure
Amount, the Lenders shall make a corresponding Advance no sooner than the
immediately succeeding Business Day, and no later than the date the Company
requests that such Advance be funded, in accordance with and subject to Article
III, and the Company shall deposit the proceeds of such Advance in the Unfunded
Exposure Account (or, in the case of any Unfunded Exposure Amount in respect of
a Portfolio Investment denominated in a Permitted Non-USD Currency, into the
applicable Permitted Non-USD Currency Account). Upon the occurrence of an Event
of Default or a Market Value Cure Failure, the Company shall deposit the
aggregate Unfunded Exposure Amount on such date (less any amounts already on
deposit in the Unfunded Exposure Account) into the Unfunded Exposure Account
(or, in the case of any Unfunded Exposure Amount in respect of a Portfolio
Investment denominated in a Permitted Non-USD Currency, into the applicable
Permitted Non-USD Currency Account). Promptly following the earlier of the date
on which any Delayed Funding Term Loan or Revolving Loan becomes an Ineligible
Investment or the date on which a Final Approval Request in respect of a draw of
an unfunded commitment under such Delayed Funding Term Loan or Revolving Loan is
not approved, the Company shall (x) deposit the portion of the Unfunded Exposure
Amount relating to such Delayed Funding Term Loan or Revolving Loan into the
Unfunded Exposure Account (or, in the case of any Unfunded Exposure Amount in
respect of a Portfolio Investment denominated in a Permitted Non-USD Currency,
into the applicable Permitted Non-USD Currency Account) or (y) transfer such
Delayed Funding Term Loan or Revolving Loan, as applicable, to HoldCo as a
non-cash dividend (upon which transfer, such Delayed Funding Term Loan or
Revolving Loan will be released from the security interest under this Agreement
without further action by any Person). If, at any time, the amount on deposit on
the Unfunded Exposure Account (together with related amounts in respect of
Unfunded Exposure Amounts relating to Portfolio Investments denominated in a
Permitted Non-USD Currency deposited into the applicable Permitted Non-USD
Currency Account) is greater than the aggregate Unfunded Exposure Amount, the
Company may direct that any such excess be transferred to the Principal
Collection Account for application as Principal Proceeds (or, in the case of
amounts deposited into the Unfunded Exposure Account by the Company and not from
the proceeds of an Advance, Interest Proceeds) in accordance with this
Agreement. In addition and without limitation to the foregoing, if (i) the
Company is required to deposit amounts into the Unfunded Exposure Account as a
result of the occurrence of an Event of Default or a Market Value Cure Failure,
(ii) such Event of Default or Market Value Cure Failure has been cured or waived
and (iii) no subsequent Event of Default has occurred and is continuing and no
subsequent Market Value Cure Failure has occurred, the Company may direct that
any such amount be withdrawn and be applied as Principal Proceeds or Interest
Proceeds. Amounts in the Unfunded Exposure Account may be applied (A) for the
purposes set forth in this paragraph above and (B) so long as no Market Value
Cure Failure has occurred and no Event of Default has occurred and is
continuing, to fund unfunded commitments in respect of Delayed Funding Term
Loans or Revolving Loans and, upon acceleration of the Secured Obligations
following an Event of Default, shall be transferred to the Principal Collection
Account.

 

(f)            Without limitation to any other provision of this Agreement, the
Company shall not acquire any unfunded commitment under any Delayed Funding Term
Loan or Revolving Loan unless, on a pro forma basis after giving effect to such
purchase, the Compliance Condition and item 6 of the Concentration Limitations
will each be satisfied.

 

(g)           Amounts deposited into a Permitted Non-USD Currency Account in
respect of Unfunded Exposure Amounts relating to Portfolio Investments
denominated in a Permitted Non-USD Currency shall be retained in such Permitted
Non-USD Currency Account until the date on which such amounts may be released in
the same manner as amounts in respect of Unfunded Exposure Amounts denominated
in USD may be released from the Unfunded Exposure Account.

 

Section 2.04       Initial Closing Conditions. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the "Effective Date") on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 



- 30 -

 

 

 

 

(a)                Executed Counterparts. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                Loan Documents. The Administrative Agent shall have received
satisfactory evidence that the other Loan Documents have been executed and are
in full force and effect.

 

(c)                Corporate Documents. The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and other certificates of officers of the Company and HoldCo as the
Administrative Agent may require evidencing the identity, authority and capacity
of each officer thereof or other Person authorized to act in connection with
this Agreement and the other Loan Documents, and such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and
HoldCo and any other legal matters relating to the Company and HoldCo, the Loan
Documents or the transactions contemplated hereby or thereby, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                Payment of Fees, Etc. The Administrative Agent, the Lenders,
the Collateral Agent and the Collateral Administrator shall have received all
fees and other amounts due and payable by the Company in connection herewith on
or prior to the Effective Date, the upfront fee payable to the Administrative
Agent pursuant to the Effective Date Letter Agreement and, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
out-of-pocket legal fees and expenses) required to be reimbursed or paid by the
Company hereunder. Such amounts, together with the invoiced out-of-pocket fees
and expenses of other service providers identified by the Company (including
counsel to the Company), shall be deposited into the Principal Collection
Account and paid therefrom to the applicable recipients on or prior to the
Effective Date (or, in the case of out-of-pocket fees and expenses payable to
persons other than the Administrative Agent, the Lenders, the Collateral Agent
and the Collateral Administrator, on or about the Effective Date). For the
avoidance of doubt, no amounts described in the immediately preceding sentence
shall constitute Permitted Intraperiod Payments subject to Section 4.03(j) or
otherwise be subject to or applied against the Expense Cap.

 

(e)                Patriot Act, Etc. To the extent requested by any Agent or any
Lender, such Agent or such Lender, as the case may be, shall have received all
documentation and other information required by regulatory authorities under the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
and other applicable "know your customer" and anti-money laundering rules and
regulations.

 

(f)                 Certain Acknowledgements and Search Reports. The
Administrative Agent shall have received (a) UCC, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches listing all effective lien notices or comparable documents that name
the Company and HoldCo as debtor and that are filed in the jurisdiction in which
the Company or HoldCo, as applicable, is organized and (b) such other searches
that the Administrative Agent deems necessary or appropriate.

 



- 31 -

 

 





(g)                LTV Ratio. The Compliance Condition shall be satisfied on a
pro forma basis after giving effect to the contribution of the Initial Loans and
the funding of the Initial Advance on the Closing Date.

 

(h)                Omnibus Financing Terms Agreement. The transactions
contemplated by the Omnibus Financing Terms Agreement (for the avoidance of
doubt, other than to the extent such transactions are to be effected by the
execution and delivery of this Agreement, the making of the initial Advance and
the application of the proceeds thereof) shall have been consummated and all
conditions precedent to the effectiveness of such agreement have been satisfied,
in each case, as determined by the Administrative Agent.

 

(i)                 Officer's Certificate as to Collateral. The Agents shall
have received a certificate of the Company that after giving effect to the
initial Advance and use of proceeds thereof (A) the Company is the owner of the
Collateral free and clear of any liens, claims or encumbrances of any nature
whatsoever (other than any liens, claims or encumbrances that will be released
concurrently with the initial Advance) except for Permitted Liens; (B) the
Company has acquired its ownership in such Collateral in good faith without
notice of any adverse claim, except as described in clause (A) above; (C) the
Company has not assigned, pledged or otherwise encumbered any interest in such
Collateral (or, if any such interest has been assigned, pledged or otherwise
encumbered, it has been or, concurrently with the initial Advance, will be
released) other than Permitted Liens; (D) the Company has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (E) upon grant by the Company, the Collateral Agent has a first
priority perfected security interest in the Collateral, subject to Permitted
Liens.

 

Section 2.05        Other Conditions to Initial Funding. Notwithstanding
anything to the contrary herein, the obligations of the Lenders to fund any
initial Advances hereunder shall not become effective until the Administrative
Agent shall have received one or more favorable written opinions of outside
counsel for the Company and HoldCo, covering such matters relating to the
transactions contemplated hereby as the Administrative Agent shall reasonably
request (including, without limitation, certain non-consolidation and true
contribution matters, certain corporate matters and the perfection of the
Collateral Agent's security interest in any of the Collateral).

 

Article III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

Section 3.01        The Advances.

 

(a)                Making the Advances. If the Lenders are required to make an
Advance to the Company as provided in Section 2.03, then each Lender shall make
such Advance in the applicable Eligible Currency on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time,
to the Collateral Agent for deposit to the Principal Collection Account (or, in
the case of Advances denominated in a Permitted Non-USD Currency, the applicable
Permitted Non-USD Currency Account); provided that, as described in Section
2.02, the proceeds of the initial Advance hereunder shall be disbursed in
accordance with the Omnibus Financing Terms Agreement and the disbursement of
such Advance as set forth therein shall constitute the making of such Advance to
the Company for all purposes. Each Lender at its option may make any Advance by
causing any domestic or foreign branch or affiliate of such Lender to make such
Advance, provided that any exercise of such option shall not affect the
obligation of the Company to repay such Advance in accordance with the terms of
this Agreement. Once drawn, Advances may only be repaid, prepaid or reborrowed
in accordance with this Agreement.

 



- 32 -

 

 

(b)                Interest on the Advances. All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the Reference Rate (except as expressly set forth herein)
for each Calculation Period in effect plus the Applicable Margin for Advances
set forth on the Transaction Schedule. In addition, if, at any time during the
Reinvestment Period, the outstanding Advances are less than the Adjusted
Principal Amount at such time, the Company shall incur interest on the
difference of the Adjusted Principal Amount minus the amount of Advances at such
time at a per annum rate equal to the Applicable Margin for Advances set forth
on the Transaction Schedule.

 

(c)                Evidence of the Advances. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder and the Eligible Currency thereof. The
Administrative Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a register (the
"Register") in which it shall record the names and addresses of the Lenders and
the Financing Commitment of, and principal amount of the Advances (and related
interest amounts) due and payable or to become due and payable from the Company
to each Lender hereunder and the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof. The entries made in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender and the owner
of the amounts owing to it hereunder as reflected in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

 

(d)                Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)                Illegality. Notwithstanding any other provision of this
Agreement, if any Lender or the Administrative Agent shall notify the Company
that the adoption of any law, rule or regulation, or any change therein or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances in the applicable Eligible Currency hereunder, then (1) the obligation
of such Lender or the Administrative Agent hereunder to fund or maintain
Advances in such Eligible Currency shall immediately be suspended until such
time as such Lender or the Administrative Agent determines (in its sole
discretion) that such performance is again lawful, (2) such Lender or the
Administrative Agent, as applicable, shall use reasonable efforts (which will
not require such party to incur a loss, other than immaterial, incidental
expenses), to transfer within twenty (20) days after it gives notice under this
clause (e), all of its rights and obligations under this Agreement to another of
its offices, branches or affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
in such Eligible Currency shall (i) be promptly paid in full by the Company
(together with all accrued interest and other amounts owing hereunder) but not
later than the end of the then-current Calculation Period (or, if sooner
repayment is required by law, be repaid immediately upon request of such Lender)
or (ii) in the case of Advances denominated in a Permitted Non-USD Currency, if
requested by the Company, be converted to Advances denominated in USD on the
date specified by the Administrative Agent at the Spot Rate, become denominated
in USD and thereafter bear interest at the rates applicable to Advances
denominated in USD and, in such event, the Company shall pay all amounts owning
in connection therewith, including all interest accrued on the Advances being
converted through such date; provided that, to the extent that any such adoption
or change makes it unlawful for the Advances to bear interest by reference to
the Reference Rate, then the foregoing clauses (1) through (3) shall not apply
and the Advances shall bear interest (from and after the last day of the
Calculation Period ending immediately after such adoption or change) at a per
annum rate equal to the Base Rate plus the Applicable Margin for Advances set
forth on the Transaction Schedule.

 



- 33 -

 

 

(f)                 Increased Costs.

 

(i)                 If any Change in Law shall:

 

(1)       impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(2)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Advance (or portion thereof) made or held by such Lender (other than as a result
of any actions taken pursuant to Section 3.01(g)(ii) below); or

 

(3)       subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes and (y) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining the Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

(ii)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement or the Advance (or
portion thereof) made or held by such Lender to a level below that which such
Lender or such Lender's holding company could have achieved but for such Change
in Law (taking into consideration such Lender's policies and the policies of
such Lender's holding company with respect to capital adequacy and liquidity) by
an amount deemed by such Lender to be material, then from time to time the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.

 



- 34 -

 

 

(iii)             A certificate of a Lender setting forth the amount or amounts
necessary to compensate, and the basis for such compensation of, such Lender or
its holding company, as the case may be, as specified in paragraph (i) or (ii)
of this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate on the Payment Date first occurring after receipt thereof.

 

(iv)              Failure or delay on the part of any Lender or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Administrative Agent's right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender or the Administrative Agent pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Administrative Agent notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender's or
the Administrative Agent's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(v)                Each of the Lenders and the Administrative Agent agrees that
it will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01(f) which relates to any
other entities to which any Lender provides financing.

 

(g)                Alternate Rate of Interest.

 

(i) If prior to the commencement of any Calculation Period: (x) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Reference Rate (including, without limitation, because the Reference Rate is
not available or published on a current basis), for deposits in the applicable
Eligible Currency and such Calculation Period; or (y) the Administrative Agent
is advised by the Required Financing Providers that the Reference Rate, as
applicable, for such Calculation Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Advances (or
its Advance) included in such Advance for such Calculation Period; then the
Administrative Agent shall give notice thereof to the Company and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, if any Advance in the applicable
Eligible Currency is requested, such Advance shall accrue interest at the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

 



- 35 -

 

 

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (i)(x) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (i)(x) have not arisen but the
supervisor for the administrator of the Reference Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Reference Rate shall no
longer be used for determining interest rates for loans, then the Company may
designate a new benchmark rate (which may include spread adjustments applicable
to such rate) to be used to calculate the Reference Rate, which benchmark rate
may be (A) such benchmark rate being used to calculate the interest rate payable
on Portfolio Investments representing not less than 50% of the aggregate
outstanding principal amount of all Portfolio Investments denominated in USD (in
the case of the LIBO Rate applicable to Advances denominated in USD) and GBP (in
the case of the LIBO Rate applicable to Advances denominated in GBP), CAD (in
the case of the CDOR Rate) or EUR (in the case of EURIBOR), (B) such benchmark
rate formally proposed or recommended (whether by letter, protocol, publication
of standard terms or otherwise) by the Loan Syndication and Trading Association
or the Alternative Reference Rates Committee (or such successor organization, as
applicable) as a replacement benchmark rate for the applicable Reference Rate,
or (C) such other benchmark rate as is otherwise mutually agreed by the Company
and the Administrative Agent. Notwithstanding anything to the contrary in
Section 10.05, the designation of such alternative benchmark rate shall become
effective without any further action or consent of any other party to this
Agreement. Until an alternate rate of interest shall be determined in accordance
with this Section 3.01(g)(ii) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 3.01(g)(ii), only to the
extent the Reference Rate for deposits in the applicable Eligible Currency and
such Calculation Period is not available or published at such time on a current
basis), the new benchmark rate shall be the Base Rate plus the Applicable Margin
for Advances set forth on the Transaction Schedule.

 

(h)                No Set-off or counterclaim. Subject to Section 3.03, all
payments to be made hereunder by the Company in respect of the Advance shall be
made without set-off or counterclaim and in such amounts as may be necessary in
order that every such payment (after deduction or withholding for or on account
of any present or future Taxes imposed by the jurisdiction in which the Company
is organized or any political subdivision or taxing authority therein or
thereof) shall not be less than the amounts otherwise specified to be paid under
this Agreement.

 

Section 3.02        General. The provisions of Section 3.01 and any other
provisions relating to the types of Financings contemplated by each such section
shall not be operative until and unless such types of Financing have been made
available to the Company, as evidenced by the Transaction Schedule.

 

Section 3.03        Taxes.

 

(a)                Payments Free of Taxes. All payments to be made hereunder by
the Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment by an applicable Withholding Agent, then such applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)                Payment of Other Taxes by the Company. Without duplication of
other amounts payable by the Company under this Section 3.03, the Company shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 



- 36 -

 

 

(c)                Indemnification by the Company. The Company shall indemnify
each Recipient, within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that the Company shall not be required to indemnify any such Recipient pursuant
to this Section 3.03(c) for any Indemnified Taxes unless such Recipient makes
written demand on the Company for indemnification no later than 270 days after
the earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified Taxes and
(ii) the date on which such Recipient has made payment of such Indemnified
Taxes. A certificate describing in reasonable detail the amount of such payment
or liability delivered to the Company by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

(d)                Indemnification by the Lenders. Each Lender shall indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.07 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                Evidence of Payments. As soon as practicable after any
payment of Taxes by the Company to a Governmental Authority pursuant to this
Section 3.03, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                 Status of Lenders. (i) Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by the Company
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(f)(ii)(A),(B) and (D)) shall not be required if in the Recipient's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.

 



- 37 -

 

 

(ii)               Without limiting the generality of the foregoing:

 

(A)              any Recipient that is a U.S. Person shall deliver to the
Company and the Administrative Agent on or prior to the date on which such
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), an executed IRS Form W-9 certifying that such Recipient is exempt from
U.S. federal backup withholding tax; provided, however, that if the Recipient is
a disregarded entity for U.S. federal income tax purposes, it shall provide the
appropriate withholding form of its owner (together with appropriate supporting
documentation);

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN-E or
IRS Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

 

(2)                an executed IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Company within the meaning of
Section 881(c)(3)(B) of the Code or a "controlled foreign corporation" described
in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable; or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



- 38 -

 

 

(D)              if a payment made to a Recipient under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.03
(including by the payment of additional amounts pursuant to this Section 3.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                Survival. Each party's obligations under this Section 3.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the termination,
satisfaction or discharge of all obligations under any Loan Document.

 

Section 3.04        Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.01(e) or (f), or if the Company is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.03,
then such Lender shall (at the request of the Company) use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01(e) or (f) or Section 3.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 



- 39 -

 

 

(b)                Replacement of Lenders. If any (i) Lender requests
compensation under Section 3.01(e) or (f), or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.04(a), (ii) defaults in its obligation to
make Advances hereunder or (iii) becomes subject to a Bail-In Action, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in and
the consents required by Section 10.07), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.01(e) or (f) or
Section 3.03) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts), (iii) such assignment will result in
a ratable reduction in the claim for compensation or payments under
Section 3.01(e) or (f) or Section 3.03, as applicable and (iv) such assignment
does not conflict with applicable law. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 

Article IV
COLLECTIONS AND PAYMENTS

 

Section 4.01        Interest Proceeds.

 

(a)                The Company shall cause all Interest Proceeds on the
Portfolio Investments owned by it to be deposited in the Interest Collection
Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit to the Interest Collection Account all Interest Proceeds received by it
immediately upon receipt thereof; provided that Interest Proceeds denominated in
a Permitted Non-USD Currency shall be deposited into the applicable Permitted
Non-USD Currency Account.

 

(b)                All Interest Proceeds shall be retained in the Interest
Collection Account or the applicable Permitted Non-USD Currency Account and
invested (and reinvested) at the written direction of the Administrative Agent
in U.S. Dollar-denominated (or denominated in the applicable Permitted Non-USD
Currency, in the case of Permitted Non-USD Currency Accounts) high-grade
investments selected by the Company (unless an Event of Default has occurred and
is continuing or a Market Value Cure Failure has occurred, in which case,
selected by the Administrative Agent) ("Eligible Investments"), which may
include investments with respect to which the Collateral Agent or its Affiliate
provides services and receives compensation. Eligible Investments shall mature
no later than the next succeeding Payment Date.

 

(c)                Interest Proceeds on deposit in the Interest Collection
Account or a Permitted Non-USD Currency Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Cure Failure, the Administrative Agent)) and be
applied in accordance with the Priority of Payments; provided that,
notwithstanding the foregoing or anything to the contrary in this Agreement,
following the occurrence of a Market Value Cure Failure, Interest Proceeds on
deposit in the Interest Collection Account or a Permitted Non-USD Currency
Account may be withdrawn by the Collateral Agent at the written direction and in
the sole discretion of the Administrative Agent and be applied to repay the
Advances and/or to pay accrued but unpaid interest on the Advances to the
Administrative Agent for ratable distribution to the Lenders or to any other
Secured Obligations.

 



- 40 -

 

 



 

Section 4.02        Principal Proceeds.

 

(a)                The Company shall cause all Principal Proceeds received on
the Portfolio Investments owned by it to be deposited in the Principal
Collection Account or remitted to the Collateral Agent, and the Collateral Agent
shall credit to the Principal Collection Account all Principal Proceeds received
by it immediately upon receipt thereof; provided that Principal Proceeds
denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Account.

 

(b)                All Principal Proceeds shall be retained in the Principal
Collection Account or a Permitted Non-USD Currency Account and invested at the
written direction of the Administrative Agent in Eligible Investments selected
by the Company (unless an Event of Default has occurred and is continuing or a
Market Value Cure Failure has occurred, in which case, selected by the
Administrative Agent). All investment income on such Eligible Investments shall
constitute Interest Proceeds. Eligible Investments shall mature no later than
the next succeeding Payment Date.

 

(c)                On any Business Day, Principal Proceeds on deposit in the
Principal Collection Account or a Permitted Non-USD Currency Account, as
applicable, may be withdrawn by the Collateral Agent (unless otherwise specified
herein, at the written direction of the Company (or, upon the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Cure Failure, the Administrative Agent)) and applied (i) in
accordance with the Priority of Payments, (ii)  in accordance with
Section 2.03(c) or (e), (iii) to prepay Advances pursuant to Section 4.03(c),
(iv) to apply the proceeds of any Portfolio Investment Repayment Event (x)
during the Reinvestment Period, to repay Advances in an amount not less than
$8,400,000 and thereafter to make Permitted Distribution (or as otherwise
directed by the Company with the balance of such proceeds, subject to clauses
(i) through (iv) of the proviso in the definition of the term Permitted
Distribution) or (y) after the Reinvestment Period, to make a Ratable
Distribution and (v) to make a Permitted Intraperiod Payment in accordance with
Section 4.03(j); provided that, notwithstanding any of the foregoing or anything
to the contrary in this Agreement, following the occurrence of a Market Value
Cure Failure, Principal Proceeds on deposit in the Principal Collection Account
or a Permitted Non-USD Currency Account, as applicable, may be withdrawn by the
Collateral Agent at the written direction and in the sole discretion of the
Administrative Agent and be applied to repay the Advances and/or to pay accrued
but unpaid interest on the Advances to the Administrative Agent for ratable
distribution to the Lenders or to any other Secured Obligations.

 

Section 4.03        Principal and Interest Payments; Prepayments; Commitment
Fee; Priority of Payments.

 

(a)                The unpaid aggregate principal amount of the Advances
(together with accrued interest and Commitment Fees thereon) shall be paid in
full in cash to the Administrative Agent for the account of each Lender on the
Maturity Date and any and all cash in the Collateral Accounts and the Permitted
Non-USD Currency Accounts shall be applied to the satisfaction of the Secured
Obligations on the Maturity Date.

 



- 41 -

 

 

(b)                Accrued interest on the Advances shall be payable in cash in
arrears on each Payment Date pursuant to the Priority of Payments except as
otherwise set forth herein and provided that (i) interest accrued pursuant to
each clause (ii) of the "Applicable Margin for Advances" set forth on the
Transaction Schedule shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Advances in full, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

(c)                Subject to the proviso set forth in Section 4.02(c) and the
requirements of this Section 4.03(c), the Company shall have the right (i) on
any Payment Date, to prepay outstanding Advances in whole or in part in
accordance with the Priority of Payments, (ii) at any time after the Non-Call
Period End Date, to prepay the outstanding Advances in full in connection with
termination of this Agreement and the Financing Commitments, (iii) following a
Portfolio Investment Repayment Event, to prepay outstanding Advances in
accordance with Section 4.02(c)(iv), (iv) to prepay Advances in whole or in part
in connection with a Market Value Cure and (v) to prepay Advances in whole or in
part on any Business Day that JPMorgan Chase Bank, National Association has
ceased to act as Administrative Agent. The Company shall notify the
Administrative Agent by telephone (confirmed by email with a copy to the
Collateral Agent and the Collateral Administrator) of any prepayment hereunder
not later than 2:00 p.m., New York City time, three (3) Business Days before the
date of prepayment. Each such notice shall be irrevocable (unless such notice
conditions such prepayment upon consummation of a transaction which is
contemplated to result in a prepayment of outstanding Advances, in which event
such notice may be revocable or conditioned upon such consummation) and shall
specify the prepayment date and the principal amount of the Advances to be
prepaid. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Except as otherwise set forth
herein, prepayments are not required to be accompanied by accrued and unpaid
interest.

 

(d)                (i) On the First Amendment Date, the Company shall pay to the
Administrative Agent the applicable amount set forth in the First Amendment Date
Letter Agreement

 

(ii) On the earlier of (x) two (2) Business Days following the closing of the
Rights Offering and (y) June 18, 2020, the Company shall pay to the
Administrative Agent $50,000,000 to the prepayment of Advances and the Financing
Commitments shall be reduced by the amount of principal so prepaid.

 

(e)                The Company agrees to pay to the Administrative Agent for
ratable distribution to the Lenders, a commitment fee (the "Commitment Fee") in
USD in the amount specified in the First Amendment Date Letter Agreement.
Accrued Commitment Fees shall be payable in arrears on each Payment Date and on
the earlier of (i) the date on which the Financing Commitments terminate and
(ii) the last day of the Reinvestment Period; provided that, if either such date
is not a Payment Date, the accrued Commitment Fees shall be payable on the next
occurring Payment Date. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(f)                 Once paid, all fees or any part thereof payable hereunder
shall not be refundable under any circumstances.

 

(g)                On each Payment Date and the Maturity Date, the Collateral
Agent, pursuant to the Payment Date Report, shall distribute all amounts on
deposit in the Interest Collection Account and the Interest MV Cure Account and
any amounts on deposit in a Permitted Non-USD Currency Account representing
Interest Proceeds as of the end of the most recent Calculation Period or in the
case of the Maturity Date, such date, in the following order of priority (the
"Interest Priority of Payments"):

 



- 42 -

 

 

(A)              first, (1) to pay accrued but unpaid Administrative Expenses
(first, to the Collateral Agent, Intermediary and the Collateral Administrator,
and second, to all other parties entitled thereto), then (2) to pay amounts
payable to any Person in respect of any governmental fee, charge or Tax imposed
on the Company or either Parent and/or their Affiliates with respect to the
income, assets and operations of the Company (including expenses of complying
with FATCA) then (3) to make distributions to HoldCo in an amount equal to the
Preferred Distributions for the related Calculation Period and then (4) if
determined by the Company, to be retained in the Interest Collection Account or
a Permitted Non-USD Currency Account, as applicable, to serve as a reserve for
future Administrative Expenses, provided that the amounts in (1) and
(4) collectively, together with any amounts paid during the related Calculation
Period pursuant to clause (x) of Section 4.03(j), shall not exceed the Expense
Cap, and amounts in (2), together with any amounts paid during the related
Calculation Period pursuant to clause (w) of Section 4.03(j), shall not exceed
the Tax Cap;

 

(B)              second, to pay accrued but unpaid interest on the Advances and
the Commitment Fee;

 

(C)              third, (1) if the Compliance Condition is not satisfied, to be
deposited in the Interest MV Cure Account until the Compliance Condition is
satisfied and (2) if the Compliance Condition is satisfied (after giving effect
to the preceding clause (1), if applicable), to the payment of any unpaid
amounts in clause (A) above in excess of the Expense Cap and/or the Tax Cap, as
applicable; and

 

(D)              fourth, to make Restricted Payments or as otherwise directed by
the Company.

 

(h)                On each Payment Date and the Maturity Date, the Collateral
Agent, pursuant to the Payment Date Report, shall distribute all amounts on
deposit in the Principal Collection Account and the Principal MV Cure Account
and any amounts on deposit in a Permitted Non-USD Currency Account representing
Principal Proceeds as of the end of the most recent Calculation Period or in the
case of the Maturity Date on such date, in the following order of priority (the
"Principal Priority of Payments"):

 

(A)              first, (1) to the payment of unpaid amounts referred to in
clause (A)(1) of the Interest Priority of Payments subject to the proviso set
forth in such clause (A), (2) then to the payment of unpaid amounts referred to
in clause  (B) of the Interest Priority of Payments and (3) then to the payment
of unpaid amounts referred to in clause (A) of the Interest Priority of Payments
other than clauses (A)(1) and (A)(4) thereof, subject to the proviso set forth
in such clause (A);

 

(B)              second, during the Reinvestment Period, (1) if the Compliance
Condition is not satisfied, to be deposited in the Principal MV Cure Account or
a Permitted Non-USD Currency Account, as applicable, until the Compliance
Condition is satisfied, and (2) at the option of the Company to one or more of
the following: (a) to the Principal Collection Account or a Permitted Non-USD
Currency Account, as applicable, for the acquisition of additional Portfolio
Investments, (b) to repayment of the Advances, and (c) so long as the Compliance
Condition is satisfied (after giving pro forma effect to any payment under this
subclause (c)), to make a Permitted Distribution;

 

(C)              third, after the Reinvestment Period, at the option of the
Company to one or more of the following: (a) to the repayment of the Advances
and/or (b) if the Compliance Condition is satisfied (after giving pro forma
effect to any payment and/or repayment under this clause (C)), to make a Ratable
Distribution (if a Permitted Distribution may be made on such Payment Date);

 



- 43 -

 

 

(D)              fourth, after the Reinvestment Period, to the repayment of
unpaid amounts referred to in clause (C)(2) of the Interest Priority of
Payments;

 

(E)               fifth, after the Reinvestment Period, to make Restricted
Payments or as otherwise directed by the Company.

 

(i)                 Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and the Advances have been accelerated in accordance
with this Agreement, on each date set by the Administrative Agent, the
Collateral Agent, at the written direction of the Administrative Agent, shall
distribute all amounts on deposit in the Interest Collection Account, the
Principal Collection Account, each Permitted Non-USD Currency Account, the
Interest MV Cure Account and the Principal MV Cure Account, in the following
order of priority (the "Enforcement Priority of Payments" and, together with the
Interest Priority of Payments and the Principal Priority of Payments, the
"Priority of Payments"):

 

(A)              first, to pay accrued but unpaid Administrative Expenses
(first, to the Collateral Agent, Intermediary and the Collateral Administrator,
and second, to all other parties entitled thereto), provided that such amounts
shall not exceed the Expense Cap;

 

(B)              second, to pay accrued but unpaid interest on the Advances and
the Commitment Fee;

 

(C)              third, to repay the outstanding Advances until paid in full;

 

(D)              fourth, to pay accrued but unpaid Preferred Distributions;

 

(E)               fifth, to pay any remaining Administrative Expenses; and

 

(F)               sixth, to make Restricted Payments or as otherwise directed by
the Company.

 

If the amounts available to be applied pursuant to the Priority of Payments are
insufficient to make the full amount of the disbursements required by any
numbered sub-clause therein, then the Collateral Agent shall make the
disbursements then due and payable to the extent funds are available therefor,
to the Persons entitled thereto in accordance with the amounts owing to them
under such sub-clause in the order of priority set forth therein.

 

With respect to each Calculation Period, the Collateral Administrator shall
provide to the Administrative Agent and the Company no later than three
(3) Business Days prior to the Payment Date, a detailed reporting setting forth
the proposed application of funds to be made pursuant to the foregoing Priority
of Payments (the "Payment Date Report"). Upon approval by the Administrative
Agent, the Payment Date Report shall constitute instructions to the Collateral
Agent to make such distributions on the Payment Date pursuant to the Payment
Date Report. In connection with the foregoing, the Administrative Agent shall
from time to time provide the Collateral Administrator, upon request therefor,
with any information reasonably necessary to prepare such reporting.

 



- 44 -

 

 

(j)       In addition and without limiting the foregoing, so long as no Default
or Event of Default has occurred and is continuing and no Market Value Cure
Failure has occurred, on any Business Day, the Company may, with the consent of
the Administrative Agent in its reasonable discretion, direct the Collateral
Administrator to apply amounts on deposit in the Collection Account or a
Permitted Non-USD Currency Account to pay (w) Taxes, governmental fees and trade
payables, (x) other Administrative Expenses, (y) amounts owing under Sections
3.01(f) and 10.04, and (z) any fee payable by the Company pursuant to the
Sourcing Agreement or other amount owed by the Company under any contract
entered into by the Company in accordance with the terms hereof in the ordinary
course of business, provided that the Company believes in good faith that there
will be sufficient funds to make the payments required by each of items with
priority higher than such Taxes or governmental fees, Administrative Expenses,
or amounts owing under Sections 3.01(f) and 10.04, as applicable, or in the case
of clause (z), the payments contemplated by Sections 4.03(g)(A) and 4.03(g)(B),
on the next Payment Date after such application, and provided further that
amounts payable under clause (w) during any Calculation Period shall not exceed
the Tax Cap and amounts payable under clause (x) during any Calculation Period
shall not exceed the Expense Cap.

 

Section 4.04        Payments Generally. (a) All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Company of the calculation of amounts payable to
the Financing Providers in respect of the Financings and the amounts payable to
the Company. Within two (2) Business Days after each Calculation Date, the
Administrative Agent shall deliver an invoice to the Company, the Collateral
Agent and the Collateral Administrator in respect of the interest due on such
Payment Date. All payments to the Administrative Agent not made for distribution
to the Lenders shall be made as directed in writing by the Administrative Agent.
All payments hereunder to the Secured Parties shall be made without setoff or
counterclaim. All payments hereunder shall be made in USD other than payments of
interest and principal made in respect of Advances denominated in a Permitted
Non-USD Currency, which shall be made in the applicable Permitted Non-USD
Currency of such Advance. All interest hereunder shall be computed on the basis
of a year of 360 days (other than interest calculated at the Base Rate, which
shall be calculated on the basis of a year of 365/366 days) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Except as otherwise set forth herein, all payments by or on behalf of
the Company hereunder shall be made in accordance with the Priority of Payments.

 

(b)       If after receipt of an invoice from the Administrative Agent pursuant
to Section 4.04(a) and at least two (2) Business Days prior to any Payment Date
or the Maturity Date, the Collateral Administrator shall have notified the
Company, the Collateral Agent and the Administrative Agent that the Company does
not have a sufficient amount of funds in a Permitted Non-USD Currency on deposit
in the applicable Permitted Non-USD Currency Account that will be needed (1) to
pay to the Lenders all of the amounts required to be paid in such Permitted
Non-USD Currency on such date and/or (2) to pay any expenses required to be paid
in accordance with the Priority of Payments, in each case, in such Permitted
Non-USD Currency as required for such payment (a "Currency Shortfall"), then, so
long as no Event of Default shall have occurred and be continuing and no Market
Value Cure Failure has occurred, the Company shall exchange (or shall direct the
Collateral Agent to exchange), in each case with the consent of the
Administrative Agent, amounts in USD held in the Interest Collection Account or
the Principal Collection Account, as applicable, for the applicable Permitted
Non-USD Currency in an amount necessary to cure such Currency Shortfall. Each
such exchange shall occur no later than one Business Day prior to such Payment
Date or the Maturity Date, as applicable, and shall be made at the spot rate of
conversion at the time of conversion utilizing the Collateral Agent's foreign
exchange desk. If for any reason the Company shall have failed to effect any
such currency exchange by the Business Day prior to such date, then the
Administrative Agent shall be entitled to (but shall not be obligated to) direct
such currency exchange on behalf of the Company.

 



- 45 -

 

 

(c)       At any time following the occurrence of a Market Value Cure Failure or
if an Event of Default has occurred and is continuing, the Administrative Agent
may in its sole discretion direct the Securities Intermediary or the Bank, as
applicable, to exchange amounts held in each Permitted Non-USD Currency Account
for USD at the spot rate at the time of conversion (utilizing the Collateral
Agent's foreign exchange desk) for application hereunder.

 

Section 4.05        Interest MV Cure Account and Principal MV Cure Account.

 

(a)                Prior to the Maturity Date, all cash amounts in the Interest
MV Cure Account shall be invested in Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Financing
Providers). Eligible Investments shall mature no later than the next succeeding
Payment Date.

 

(b)                Amounts on deposit in the Interest MV Cure Account may be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
upon the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Cure Failure, the Administrative
Agent)) and (i) used to prepay the Advances in accordance with Section 4.03(c)
or (ii) distributed in accordance with the Interest Priority of Payments.
Notwithstanding any of the foregoing or anything to the contrary in this
Agreement, following the occurrence of a Market Value Cure Failure, amounts on
deposit in the Interest MV Cure Account may be withdrawn by the Collateral Agent
at the written direction and in the sole discretion of the Administrative Agent
and be applied to repay the Advances and/or to pay accrued but unpaid interest
on the Advances to the Administrative Agent for ratable distribution to the
Lenders or to the payment of any other Secured Obligations.

 

(c)                The Company shall cause all cash received by it in connection
with a Market Value Cure to be deposited in the Principal MV Cure Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Principal MV Cure Account such amounts received by it (and identified as such)
immediately upon receipt thereof. Prior to the Maturity Date, all cash amounts
in the Principal MV Cure Account shall be invested in Eligible Investments at
the written direction of the Administrative Agent (as directed by the Required
Financing Providers). All amounts contributed to the Company by the Parent,
HoldCo or any Affiliate of any of the foregoing in connection with a Market
Value Cure shall be paid free and clear of any right of chargeback or other
equitable claim. Eligible Investments shall mature no later than the next
succeeding Payment Date.

 

(d)                Amounts on deposit in the Principal MV Cure Account may be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
upon the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Cure Failure, the Administrative
Agent)) and (i) deposited in the Principal Collection Account with prior notice
to the Administrative Agent; provided that the Compliance Condition is satisfied
on a pro forma basis, (ii) used to prepay the Advances in accordance with
Section 4.03(c) or (iii) distributed in accordance with the Principal Priority
of Payments. Additionally, amounts on deposit in the Principal MV Cure Account
may be withdrawn and deposited in the Excluded Permitted Distribution Account as
and to the extent set forth in Schedule 9. Notwithstanding any of the foregoing
or anything to the contrary in this Agreement, following the occurrence of a
Market Value Cure Failure, amounts on deposit in the Principal MV Cure Account
may be withdrawn by the Collateral Agent at the written direction and in the
sole discretion of the Administrative Agent and be applied to repay the Advances
and/or to pay accrued but unpaid interest on the Advances to the Administrative
Agent for ratable distribution to the Lenders or to the payment of any other
Secured Obligations.

 



- 46 -

 

 

Section 4.06        Proceeds Collection Account.

 

(a)                The Company shall cause all cash received by it in connection
with the sale of Portfolio Investments pursuant to Section 1.04(b)(ii) to be
deposited in the Proceeds Collection Account or remitted to the Collateral
Agent, and the Collateral Agent shall credit to the Proceeds Collection Account
such amounts received by it (and identified as such) immediately upon receipt
thereof. Prior to the Maturity Date, all cash amounts in the Proceeds Collection
Account shall be invested in Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Financing Providers).
Eligible Investments shall mature no later than the next succeeding Payment
Date.

 

(b)                Amounts on deposit in the Proceeds Collection Account may be
withdrawn by the Collateral Agent at the written direction and in the sole
discretion of the Administrative Agent and be applied to repay the Advances
and/or to pay accrued but unpaid interest on the Advances to the Administrative
Agent for ratable distribution to the Lenders or to the payment of any other
Secured Obligations.

 

(c)                After the termination of the Financing Commitments and the
payment in full in cash of the Secured Obligations, any amounts remaining in the
Proceeds Collection Account shall be delivered to the Company.

 

Section 4.07        Reduction of Financing Commitments.

 

(a)                After the Non-Call Period End Date (or any other date after
JPMorgan Chase Bank, National Association ceases to act as Administrative
Agent), the Company shall be entitled at its option from time to time and upon
five (5) Business Days' prior written notice to the Administrative Agent to
(i) reduce the Financing Commitments with respect to Advances by prepayment of
all or any portion of the principal amount of the Advances and all accrued and
unpaid interest thereon and designating to the Administrative Agent that such
prepayment is part of a Facility Reduction (in which case the Financing
Commitments shall be reduced by the amount of principal so prepaid) and/or
(ii) terminate in full or reduce in part any portion of the Financing
Commitments that exceeds the sum of the outstanding Advances.

 

(b)                On the last day of the Reinvestment Period, all remaining
unfunded Financing Commitments will automatically be cancelled.

 

(c)                Any reduction of Financing Commitments under this
Section 4.07 shall be referred to as a "Facility Reduction".

 



- 47 -

 

 

Article V
[RESERVED]

 

Article VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.01        Representations and Warranties. The Company represents to
the other parties hereto, as of the date of this Agreement and as of each Trade
Date, that:

 

(a)                it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is a party and
to consummate the transactions herein and therein contemplated;

 

(b)                the execution, delivery and performance of this Agreement and
each other Loan Document, and the consummation of such transactions have been
duly authorized by it and this Agreement and each such other Loan Document
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms (subject to applicable bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar laws affecting creditors'
rights and remedies generally);

 

(c)                the execution, delivery and performance of this Agreement and
each other Loan Document and the consummation of such transactions do not and
will not (i) conflict with the provisions of its governing instruments or
(ii) violate any provisions of applicable law or regulation or any applicable
order of any court or regulatory body or result in the breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected which, in the case of this clause (ii), would reasonably be
expected to have a Material Adverse Effect;

 

(d)                no actions or proceedings at law or in equity are pending
(or, to its knowledge, threatened) against it before any court, tribunal,
governmental body, agency or official or any arbitrator that could reasonably be
expected to result in a Material Adverse Effect;

 

(e)                [Reserved];

 

(f)                 it has obtained all consents and authorizations (including
all required consents and authorizations of any governmental authority) that are
necessary to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document and each such consent
and authorization is in full force and effect other than those for which the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect;

 

(g)                it is not required to register as an "investment company" as
defined in the Investment Company Act of 1940, as amended;

 

(h)                it has not issued any securities that are or are required to
be registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(i)                 except with respect to the Secured Obligations, it has no
outstanding Indebtedness;

 

(j)                 no ERISA Event has occurred;

 

(k)                as of the date of this Agreement it is, and after giving pro
forma effect to any Advance it will be, Solvent and it is not entering into this
Agreement or any other Loan Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors;

 

(l)                 it is not subject to any Adverse Proceeding;

 



- 48 -

 

 

(m)              it is not in default under any other contract to which it is a
party, except where such default would not reasonably be expected to have a
material adverse effect on (a) the business, assets, operations or financial
condition of the Company, (b) the ability of the Company to perform its
obligations under this Agreement or any of the other Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement or any of the other Loan Documents (a "Material Adverse Effect");

 

(n)                (i) it is in compliance in all respects with the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and with the USA PATRIOT Act and all other laws and regulations relating
to money laundering and terrorist activities and (ii) it is in compliance in all
material respects with all other Laws and all orders, writs, injunctions and
decrees applicable to it or to its properties;

 

(o)                it does not have any Subsidiaries or own any Investments in
any Person other than the Portfolio Investments or Investments (i) constituting
Eligible Investments and (ii) those the Company shall have acquired or received
as a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any obligor thereunder or issuer thereof;

 

(p)                (x) it has disclosed to the Administrative Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, in each case, could reasonably be expected to result in a Material
Adverse Effect and (y) no report, financial statement, certificate or other
information furnished in writing by or on behalf of it or any of its Affiliates
to the Administrative Agent or any Lender in connection with the transactions
contemplated by this Agreement and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (in each case as modified or
supplemented by other information so furnished) contains (or, to the extent any
such information was furnished to the Company by a third party, to the Company's
knowledge contains), as of its delivery date, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
when taken as a whole, in the light of the circumstances under which they were
made, not misleading;

 

(q)                it has good and marketable title to all Portfolio Investments
and other Collateral free of any Liens (other than Permitted Liens and any Liens
that will be released contemporaneously with the initial Advance hereunder);

 

(r)                 the Company has filed all tax returns required by law to
have been filed by it in the required legal timeframe (if any and taking into
account any applicable extensions); all such tax returns are true and correct in
all respects; and the Company has paid or withheld (as applicable) all taxes and
governmental charges owing or required to be withheld by it (if any), except (i)
any such taxes or governmental charges which are being contested in good faith
by appropriate proceedings and for which adequate reserves shall have been set
aside in accordance with GAAP on its books or (ii) the failure of which to file
such tax returns or pay, withhold or discharge such taxes or governmental
charges would not reasonably be expected to have a material adverse effect on
the Company;

 

(s)                 the Company will be treated as of the date of its formation
as, and for so long as any amounts remain outstanding hereunder will remain, as
a disregarded entity for U.S. federal income tax purposes and will not take any
action nor recognize any transfer of interests in the Company that would cause
the Company to become treated other than as a disregarded entity, the Company
intends that the income from the Company's assets will be treated as income of
its sole owner for United States federal income tax purposes and will not take
any action inconsistent with such intention, and the Company will procure that
its sole owner complies with any United States federal withholding tax
obligations imposed on it;

 



- 49 -

 

 

(t)                 the Company has not engaged in any business operations or
activities other than as an ownership entity for Portfolio Investments and
similar loan or debt obligations, entering into and performing its obligations
under the Loan Documents and the Sourcing Agreement and such activities and
activities incidental thereto;

 

(u)                it is subject to policies and procedures designed to ensure
compliance by it, its agents and their respective directors, managers, officers
and employees (as applicable) with Anti-Corruption Laws and applicable
Sanctions, and it and its officers and managers and, to its knowledge, its
owners and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in it being designated as a
Sanctioned Person. None of (i) it or its officers or managers or (ii) to its
knowledge, any of its owners or agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Advances, use of proceeds or other transaction
contemplated by the Loan Documents will directly, or to the knowledge of the
Company, indirectly violate Anti-Corruption Laws or applicable Sanctions;

 

(v)                all proceeds of the Advances will be used by the Company only
in accordance with the provisions of this Agreement. No part of the proceeds of
any Advance will be used by the Company to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock. Neither the making of any Advance not the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Directors of the Federal Reserve Board. No Advance is secured,
directly or indirectly, by Margin Stock, and the Collateral does not include
Margin Stock; and

 

(w)              without limitation to any other provision of this Agreement, it
acknowledges and agrees that, except with respect to any non-waivable right
under applicable law, JPMCB and its affiliates are not, nor shall they be deemed
to be, by virtue of JPMCB's roles as Administrative Agent and Financing Provider
hereunder and/or any action or inaction of JPMCB in either such capacity, a
fiduciary of, or otherwise have a trust relationship with, or owe any duty of
care, duty of loyalty or other duty to, any other person in connection with this
Agreement and the transactions contemplated hereby.

 

Section 6.02        Covenants of the Company. The Company:

 

(a)                shall comply with Anti-Corruption Laws and applicable
Sanctions and shall maintain in effect and enforce policies and procedures
designed to ensure compliance by it, its agents and their respective directors,
managers, officers and employees (as applicable) with Anti-Corruption Laws and
applicable Sanctions;

 

(b)                shall promptly provide the Administrative Agent with any
amendments to any of its or HoldCo's constituent documents and shall not, and
shall assure that HoldCo does not, amend any of its constituent documents in any
manner that could reasonably be expected to, or that does, adversely affect the
Lenders in any material respect without the prior written consent of the
Administrative Agent at the direction of the Required Financing Providers;
provided that, for purposes of this clause (b), with respect to HoldCo,
"constituent documents" shall include, without limitation, the HoldCo LLC
Agreement;

  

- 50 -

 



 

(c)                shall not, without the prior consent of the Administrative
Agent (acting at the direction of the Required Financing Providers), which
consent may be withheld in the sole and absolute discretion of the Required
Financing Providers, enter into any hedge agreement;

 

(d)                shall not maintain any of its primary books or records with
respect to the Collateral at any office other than at the address referred to on
the Transaction Schedule (or at the office of the Collateral Agent) or maintain
its chief executive office or its place of business at any place other than at
such address, in each case without providing at least fifteen (15) days advance
written notice to the Administrative Agent;

 

(e)                shall not change its name, or name under which it does
business, from the name shown on the signature pages hereto, unless it shall
have provided ten (10) Business Days' advance written notice of such change to
the Administrative Agent;

 

(f)                 shall at all times comply with the requirements of its
constituent documents, including Section 1.8 of the Amended and Restated Limited
Liability Company Agreement of the Company;

 

(g)                shall at all times preserve and keep in full force and effect
its existence and all rights and franchises, licenses and permits material to
its business;

 

(h)                shall comply with all applicable requirements of law (whether
statutory, regulatory or otherwise), the noncompliance with which could
reasonably be expected to have, individually or collectively, a material adverse
effect on the Company, the Administrative Agent, the Lenders or the Collateral;

 

(i)                 shall not have any Subsidiaries without the prior written
consent of the Administrative Agent, other than any entity that becomes a
Subsidiary of the Company as a result of the Company's acquisition or receipt of
equity interests in such entity as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any obligor thereunder or issuer thereof;

 

(j)                 shall not fail to remain Solvent;

 

(k)                shall ensure that no ERISA Event occurs;

 

(l)                 shall take all actions necessary to maintain good and
marketable title to the Portfolio Investments and the other Collateral, subject
to only Permitted Liens;

 

(m)               shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available and in
any event within one hundred and twenty (120) days after the end of each fiscal
year of Parent (beginning with the fiscal year ended December 31, 2019),
consolidated audited financial statements of Parent, audited by a firm of
nationally recognized independent public accountants, as of the end of such
fiscal year, (ii) as soon as available and in any event within sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year of
Parent (beginning with the fiscal quarter ended June 2019), quarterly unaudited
financial information of Parent and (iii) from time to time, such other
information or documents (financial or otherwise) as the Administrative Agent or
the Required Financing Providers may reasonably request;

 



- 51 -

 

 

(n)                shall pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges levied or imposed upon the Company or upon the income,
profits or property of the Company; provided that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment or charge, (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
material adverse effect on the Company;

 

(o)                shall (x) permit the Administrative Agent to inspect its
books and records during normal business hours with at least one (1) Business
Day's prior written notice and (y) answer questions from the Administrative
Agent and otherwise consult with the Administrative Agent with respect to any
Portfolio Investment, and use reasonable efforts to cause any party to the
Sourcing Agreement and the Voting Agreement requested by the Administrative
Agent to participate in any such consultation, with at least five (5) Business
Day's prior written notice specifying in reasonable detail the subject matter to
be discussed and the initial questions to be posed by the Administrative Agent;

 

(p)                except as expressly set forth herein, shall not make any
Restricted Payments without the prior written consent of the Administrative
Agent; provided that (i) the Company may make Permitted Distributions and
(ii) the Company may make Restricted Payments from the Excluded Permitted
Distribution Account, in either case, without such consent;

 

(q)                shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Eligible Investments, (B) that have
been consented to by the Administrative Agent and (C) those the Company shall
have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment, Eligible Investment or any issuer thereof;

 

(r)                 shall not enter into any agreement which prohibits the
creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired, other than the Loan Documents;

 

(s)                shall not request any Advance, and the Company shall not
directly, or to the knowledge of the Company, indirectly, use, and shall procure
that its agents shall not directly, or to the knowledge of the Company,
indirectly, use the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto;

 

(t)                 shall not purchase or otherwise acquire or receive as a
distribution any commodities or any fee interest in real property or any
equivalent interest in real property under any applicable law, except for such
commodities or fee interest in real property as the Company shall have acquired
or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof; provided that the Company shall
disclose such acquisition or receipt of any such commodities or fee interest in
real property to the Administrative Agent promptly following the acquisition or
receipt thereof;

 



- 52 -

 

 

(u)                shall post on a password protected website maintained by the
Company to which the Administrative Agent will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, to the extent received by the Company pursuant to the
underlying loan documents in respect of each Portfolio Investment, the complete
financial reporting package with respect to the related obligor (including any
financial statements, management discussion and analysis, executed covenant
compliance certificates and related covenant calculations with respect to such
obligor) and the annual budget provided to the Company, which delivery or
posting shall be within five (5) Business Days of the Company's receipt of such
information; provided that, with respect to any Portfolio Investment, to the
extent that the Company has previously identified in writing to the
Administrative Agent the names of the "disqualified lenders" (or similar term)
pursuant to the documentation for such Portfolio Investment, neither the
Administrative Agent nor any Lender shall provide any information provided to
the Administrative Agent pursuant to this Section 6.02(u) with respect to such
Portfolio Investment to any Lender or Participant (in any case, other than JPMCB
or any of its Affiliates) who is such a "disqualified lender" (or similar term)
with respect to such Portfolio Investment; provided, further, that the
Administrative Agent shall be permitted to disclose to the Lenders and
Participants the identities of the "disqualified lenders" (or similar term) for
each Portfolio Investment;

 

(v)                shall be treated as a disregarded entity for U.S. federal
income tax purposes and will preserve and maintain such status, the Company will
not take any action inconsistent with treating its income as income of its sole
owner for United States federal income tax purposes, and the Company will
procure that its sole owner complies with any United States federal withholding
tax obligations of its sole owner;

 

(w)               on or before the Payment Date in April in each calendar year,
shall deliver to the Administrative Agent an officer's certificate of the
Company stating that, having made reasonable inquiries and to the best of the
knowledge, information and belief of the Company, there does not exist, as of a
date not more than five (5) days prior to the date of the officer's certificate,
nor has there existed at any time prior thereto since the date of the last
officer's certificate, any Default hereunder, or, if there has been a Default
hereunder, specifying each such Default and the nature and status thereof;

 

(x)                shall ensure that each Approval Request submitted for
approval to the Administrative Agent pursuant to Section 1.02 hereof shall be a
good faith request by the Company for approval of such Approval Request; and

 

(y)                promptly upon any officer of the Company obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to the Company with respect thereto, (ii) that any
Portfolio Investment would have failed to satisfy the Eligibility Criteria
pursuant to clause (5) or (13) of Schedule 4 but for any "SunGard" or "certain
funds" provisions in the related commitment letter and (iii) that any Portfolio
Investment fails at any time to satisfy the Eligibility Criteria, a certificate
of an authorized officer of the Company specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Company has taken, is
taking and proposes to take with respect thereto. Without duplication of any of
the foregoing, the Company shall provide a copy of any material written notice
received by it from any obligor in respect of a Portfolio Investment within five
(5) Business Days of the Company's receipt thereof.

 



- 53 -

 

 

Section 6.03        Separate ExistenceSection 6.04. The Company shall not:

 

(a)                commingle its assets with the assets of its sole member, of
the Parent, of any of their respective Affiliates or of any other Person or fail
to hold its assets in its own name or in the name of a trustee, custodian or
other agent on its behalf;

 

(b)                fail to maintain its records and accounts, separate and apart
from those of any other Person and in a manner that will be sufficient, among
other things, to permit the Company to identify and account for its assets and
liabilities separately from the assets and liabilities of its sole member, of
the Parent, of any of their respective Affiliates or of any other Person;

 

(c)                incur any indebtedness, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Financings
and other obligations owing under the Loan Documents, except for fees, expenses,
and trade and other payables incurred in the ordinary course of its business
which are paid when due;

 

(d)                guarantee, become obligated for, or hold itself out to be
responsible for the debt of another Person;

 

(e)                pledge or permit the pledge of its assets to secure the
obligations of any Person other than the Company or otherwise make any of its
assets available to satisfy the claims of any creditor of any Person other than
the Company;

 

(f)                 fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(g)                fail to pay its debts, liabilities and expenses only from its
own funds and other assets;

 

(h)                fail to correct any known misunderstandings regarding the
separate identity of the Company from its sole member, the Parent, any of their
respective Affiliates or any other Person;

 

(i)                 fail either to hold itself out to the public as a legal
entity separate and distinct from any other Person or to conduct its business
solely in its own name in order not (i) to mislead others as to the identity
with which such other Person is transacting business, or (ii) to suggest that it
is responsible for the debts of any third party (including its sole member, the
Parent, any of their respective Affiliates or any other Person);

 

(j)                 fail to act solely in its own name and through its sole
member (in its capacity as the managing member of the Company) or its duly
authorized officers, authorized signatories or agents in the conduct of its
business;

 

(k)                except as may be required by the Code and regulations
thereunder or other applicable state or local tax law, hold itself out as or be
considered as a department or division of its sole member, the Parent, of any of
their respective Affiliates or of any other Person;

 

(l)                 fail to file its own separate tax return, or file a
consolidated federal income tax return with any other Person, except as may be
required by the Code and the regulations thereunder, and fail to pay any taxes
required to be paid under applicable law;

 



- 54 -

 

 

(m)               fail to maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company, separate and apart from those of any other Person,
provided, however, that the Company’s assets may be included in a consolidated
financial statement of its Parent, provided that (a) appropriate notation shall
be made on such consolidated financial statements to indicate the separateness
of the Company from the Parent and to indicate that the Company’s assets and
credit are not available to satisfy the debts and other obligations of the
Parent or any other Person (other than the Company) and (b) such assets shall
also be listed on the Company’s own separate balance sheet;

 

(n)                fail to either maintain a sufficient number of officers,
authorized signatories or other personnel, and/or engage sufficient service
providers, agents or other Persons (including the Parent or Affiliate thereof),
in light of its contemplated operations;

 

(o)                fail to allocate fairly and reasonably any overhead expenses
that are shared with any Parent Entity or any of their respective Affiliates;

 

(p)                to the extent used in its business, fail to use separate
stationery, invoices, and checks bearing its own name;

 

(q)                acquire obligations or securities of, or make any loans or
advances to, or pledge its assets for the benefit of any Parent Entity or any of
their respective Affiliates.

 

(r)                 except pursuant to the HoldCo LLC Agreement, the Master
Contribution Agreement, the Master Assignment Agreement, the Relationship
Agreement or the Sourcing Agreement or as may be permitted or required by the
Loan Documents, enter into any contract or agreement with any Parent Entity or
any of their respective Affiliates, except upon terms and conditions that are
commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arm’s-length basis with unrelated third
parties; provided that nothing in this clause (r) shall prohibit (w) a Permitted
Distribution, (x) a transfer out of the Excluded Permitted Distribution Account,
(y) the sale of Portfolio Investments to Antares or an Affiliate thereof
exercising its buyout rights in accordance with Annex A of the Relationship
Agreement or (z) the assignment of Portfolio Investments pursuant to the
Redemption and Assignment;

 

(s)                to the fullest extent permitted by applicable law and except
as permitted by the Amended and Restated Limited Liability Company Agreement of
the Company, seek its dissolution or winding up in whole or in part;

 

(t)                 fail to observe applicable Delaware limited liability
company formalities or fail to comply with the Amended and Restated Limited
Liability Company Agreement of the Company;

 

(u)                fail to maintain the Company’s minutes, resolutions, written
consents and other actions authorizing the transactions entered into by the
Company as its official records, in a manner that permits them to be separately
identified from the records of each Parent Entity and any Affiliate thereof; or

 

(v)                fail at any time to have at least one (1) Independent Manager
except while a vacancy is being filled as required by the Amended and Restated
Limited Liability Company Agreement of the Company.

 

Section 6.04        Amendments, Etc. The Company shall be permitted to enter
into any amendment, supplement, consent, waiver or other modification of any
Portfolio Investment (including, for the avoidance of doubt, any Portfolio
Investment denominated in a Permitted Non-USD Currency) or any related
Underlying Instrument or rights thereunder (each, an "Amendment") in its sole
discretion, without the consent of the Administrative Agent. If an Amendment has
been entered into, the Company will give prompt (and in any event, not later
than three (3) Business Days') notice thereof to the Administrative Agent. In
any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as it shall deem appropriate under the circumstances unless an Event of Default
has occurred and is continuing or a Market Value Cure Failure has occurred. If
an Event of Default has occurred and is continuing or a Market Value Cure
Failure has occurred, then, notwithstanding anything herein to the contrary,
(a) the Company will exercise all voting and other powers of ownership,
including consent to any Amendment, with the prior written consent of the
Administrative Agent (it being understood that (x) if the terms of the related
Underlying Instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or restriction is not violated and (y) the
Administrative Agent shall not take direction with any action with regard to any
Portfolio Investment from any Lender that the Administrative Agent knows is a
"disqualified lender" (or similar term) pursuant to the documentation for such
Portfolio Investment); provided that the foregoing shall not apply to JPMCB or
any of its Affiliates as a Lender hereunder and (b) the Company shall not take
any action with respect to any Portfolio Investment (including, for the
avoidance of doubt, any Portfolio Investment denominated in a Permitted Non-USD
Currency) that is inconsistent with (and it agrees that it will not vote or
otherwise exercise powers of ownership pertaining thereto in any manner that is
inconsistent with) the terms of this Agreement.

 



- 55 -

 

 

Article VII
EVENTS OF DEFAULT

 

If any of the following events ("Events of Default") shall occur:

 

(a)                the Company shall fail to pay (i) any principal amount owing
by it in respect of the Secured Obligations when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) any other amount in respect of the
Secured Obligations (whether for interest, fees or other amounts owing by it)
within three (3) Business Days of when such amount becomes due and payable;
provided, in the case of clause (ii), if such failure results solely from an
administrative error or omission by either Agent or the Collateral
Administrator, such period shall be extended to a total of five (5) Business
Days; or

 

(b)                any representation or warranty made or deemed made by or on
behalf of the Company in any of the Loan Documents or any amendment or
modification thereof or waiver thereunder, or in any report, certificate, or
other document furnished thereunder or in connection therewith or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
or misleading in any material respect when made or deemed made and if such
breach is capable of being remedied, such failure shall not have been remedied
or waived within thirty (30) days after the earlier of (i) receipt by the
Company of written notice of such failure from the Administrative Agent and
(ii) an officer of the Company becoming aware of such failure; or

 

(c)                (A) the Company shall fail to observe or perform any covenant
contained in Sections 6.02(b), (c), (d), (e), (f), (i), (j), (p), (q), (r), (s),
(t), (u), (y)(i) or (y)(ii) or any obligation set forth in Section 2.03(e), or
(B) the Company shall fail to observe or perform any other covenant, condition
or agreement contained herein (it being understood that the failure of a
Portfolio Investment to satisfy the Concentration Limitations after the date of
its purchase shall not constitute such a failure) and, in the case of this
clause (B), if such failure is capable of being remedied, such failure shall not
have been remedied or waived within thirty (30) days after the earlier of
(i) receipt by the Company of written notice of such failure from the
Administrative Agent and (ii) an officer of the Company becoming aware of such
failure; or

 



- 56 -

 

 

(d)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

 

(e)                the Company shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action in contemplation or for the purpose of effecting any of the
foregoing; or

 

(f)                 the Company shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

 

(g)                the Company shall fail to observe or perform any covenant
contained in Section 6.03 and, as a result of such failure, Dechert LLP or
another law firm of nationally recognized standing would be unable to deliver a
substantive non-consolidation opinion with respect to the Company and HoldCo.;
or

 

(h)                the passing of a resolution by the equity holders of the
Company (or any comparable action under the laws of the Company's corporate
domicile) in respect of the winding up on a voluntary basis of the Company; or

 

(i)                 any final judgments or orders (not subject to appeal or
otherwise non-appealable) by one or more courts of competent jurisdiction for
the payment of money in an aggregate amount in excess of $5,000,000 (after
giving effect to insurance, if any, available with respect thereto) shall be
rendered against the Company, and the same shall remain unsatisfied, unvacated,
unbonded or unstayed for a period of thirty (30) days after the date on which
the right to appeal has expired; or

 

(j)                 an ERISA Event occurs; or

 

(k)                a Change of Control occurs; or

 

(l)                 the LTV Ratio is greater than 75% and such condition
persists for five (5) consecutive Business Days after notice thereof is provided
to the Company by the Administrative Agent; or

 

(m)               the Collateral Agent fails to have a valid first priority
perfected security interest in the Collateral (other than a temporary failure to
have such a security interest in an immaterial portion of Collateral received in
connection with a workout, insolvency, foreclosure or similar event with respect
to an obligor of a Portfolio Investment if such Collateral cannot be Delivered
contemporaneously with the receipt thereof by the Borrower or if a security
interest in such Collateral cannot be perfected under Articles 8 and 9 of the
UCC); or

 



- 57 -

 

 

(n)                any Person makes a claim in writing against the Company or
the Collateral for payment on amounts arising out of any action or omission of
the Company, or in respect of any other damages or liability of any kind in
respect to acts, omissions or circumstances in respect of the Company, prior to
the Effective Date, and the same shall remain unsatisfied, undischarged or
unbonded for a period of thirty (30) days after the date on which the Company
receives written notice of such claim; provided that to the extent that the
Company makes any payment or posts any bond on any such claim, any related
payment shall be made solely from the Excluded Permitted Distribution Account;
or

 

(o)                the Company shall fail to pay the amounts set forth in
Section 4.03(d)(ii) in accordance with the terms thereof;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in cash in whole (or in part,
in which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or
(e) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

Article VIII
ACCOUNTS; COLLATERAL SECURITY

 

Section 8.01        The Accounts; Agreement as to Control.

 

(a)                Establishment and Maintenance of Accounts.

 

(i)                 The Company has directed and the Intermediary hereby
acknowledges that it has established (1) an account designated as the "Custodial
Account"; (2) an account designated as the "Interest MV Cure Account"; (3) an
account designated as the "Principal MV Cure Account"; (4) an account designated
as the "Interest Collection Account"; (5) an account designated as the
"Principal Collection Account"; (6) an account designated as the "Proceeds
Collection Account" (the Custodial Account, the Interest MV Cure Account, the
Principal MV Cure Account, the Interest Collection Account, the Principal
Collection Account and the Proceeds Collection Account, each, a "Collateral
Account" and, collectively, the "Collateral Accounts"); and (7) an account
designated as the "Excluded Permitted Distribution Account" (together with the
Collateral Accounts, the "Accounts" and, each, an "Account"), and the account
numbers for the Accounts are set forth on the Transaction Schedule. In addition,
on or prior to the First Amendment Date, the Company shall direct the
Intermediary to establish an account designated as the "Unfunded Exposure
Account" into which the Company is required to deposit amounts pursuant to
Section 2.03(e), and upon such request the Securities Intermediary shall
establish such account, which shall comprise an "Account" and a "Collateral
Account" for all purposes hereunder. In addition, the Company hereby directs the
Intermediary to establish one or more Permitted Non-USD Currency Accounts for
the purposes of holding cash and Eligible Investments denominated in each
Permitted Non-USD Currency pursuant to the terms hereof. Each of the Accounts
shall be comprised of a "securities account" and such subaccounts as the
Intermediary may determine to be necessary or convenient for the administration
of the Accounts. The Company may (x) make deposits into any Account other than
deposits from Principal Proceeds and Interest Proceeds and (y) make transfers
from the Excluded Permitted Distribution Account to any Collateral Account or to
any Person. The Intermediary agrees to maintain each of the Accounts as a
"securities intermediary" (within the meaning of Section 8-102(a)(14) of the
UCC) and (to the extent that any Account is re-characterized as a deposit
account) as a "bank" (within the meaning of Section 9-102(a)(8) of the UCC), in
each case in the name of the Company subject (other than in the case of the
Excluded Permitted Distribution Account) to the Lien of the Collateral Agent
under this Agreement, and agrees not to change the name or account number of any
Collateral Account without the prior consent of the Collateral Agent (acting at
the written direction of the Administrative Agent). The Intermediary hereby
certifies that it is a bank or trust company that in the ordinary course of
business maintains securities accounts for others and in that capacity has
established the Accounts in the name of the Company.

 



- 58 -

 

 

(ii)               Nothing herein shall require the Securities Intermediary to
credit to any Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any asset in the nature of a general intangible
(as defined in Section 9-102(a)(42) of the UCC) or to "maintain" a sufficient
quantity thereof (within the meaning of Section 8-504 of the UCC).
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in loans may be acquired and delivered
by the Company to the Securities Intermediary or the Collateral Agent from time
to time that are not evidenced by, or accompanied by delivery of, a security (as
that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Collateral Agent of a facsimile or electronic copy of an
assignment agreement ("Loan Assignment Agreement") in favor of the Company as
assignee, (b) any such Loan Assignment Agreement (and the registration of the
related loan on the books and records of the applicable obligor or bank agent)
shall be registered in the name of the Company and (c) any duty on the part of
the Securities Intermediary or Collateral Agent with respect to such loan
(including in respect of any duty it might otherwise have to maintain a
sufficient quantity of such loan for purposes of UCC Section 8-504) shall be
limited to the exercise of reasonable care by the Collateral Agent in the
physical custody of any such Loan Assignment Agreement that may be delivered to
it. It is acknowledged and agreed that neither the Collateral Agent nor the
Intermediary is under a duty to examine underlying credit agreements or loan
documents to determine the validity or sufficiency of any Loan Assignment
Agreement (and shall have no responsibility for the genuineness or completeness
thereof), or for the issuer's title to any related loan.

 

(b)                Collateral Agent in Control of Securities Accounts. Each of
the parties hereto hereby agrees that (1) each Account shall be a "securities
account" (within the meaning of Section 8-501(a) of the UCC), (2) all property
credited to any Account shall be credited to the respective securities account
and shall be treated as a financial asset for purposes of Article 8 of the UCC,
(3) the Collateral Agent is the "entitlement holder" (within the meaning of
Section 8-102(a)(7) of the UCC) and (4) except as otherwise expressly provided
herein, the Collateral Agent will be exclusively entitled to exercise the rights
that comprise each financial asset credited to each Collateral Account. The
parties hereto agree that (x)  with respect to the Collateral Accounts, the
Securities Intermediary will comply only with entitlement orders or other
instructions originated by the Collateral Agent and no other Person (and without
further consent by any other Person) and (y) the Collateral Agent, for the
benefit of the Secured Parties, shall have exclusive control and the sole right
of withdrawal over each Collateral Account. The only permitted withdrawals from
the Collateral Accounts shall be in accordance with the provisions of this
Agreement.

 



- 59 -

 

 

(c)                Subordination of Lien, Etc. If the Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Collateral Account or any security entitlement credited thereto,
the Intermediary hereby agrees that such security interest shall be subordinate
to the security interest of the Collateral Agent. The property credited to any
Collateral Account will not be subject to deduction, set-off, banker's lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Intermediary may set-off (1) all amounts due to the Intermediary in
respect of its customary fees and expenses for the routine maintenance and
operation of the Collateral Accounts, and (2) the face amount of any checks
which have been credited to any Collateral Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

(d)                Property Registered, Indorsed, etc. to Securities
Intermediary. All securities or other property underlying any financial assets
credited to any Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary in blank or credited to
another securities account maintained in the name of the Securities
Intermediary, and in no case will any financial asset credited to any Account be
registered in the name of the Company, payable to the order of the Company or
specially indorsed to the Company except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank.

 

(e)                Control of Permitted Non-USD Currency Accounts. Except as
otherwise expressly provided herein, the Collateral Agent will be exclusively
entitled to exercise the rights that comprise each financial asset (including
cash) credited to or deposited in each Permitted Non-USD Currency Account. The
parties hereto agree that the Intermediary shall act only on entitlement orders
or other instructions with respect to the Permitted Non-USD Currency Accounts
originated by the Collateral Agent and no other Person (and without further
consent by any other Person); and the Collateral Agent, for the benefit of the
Secured Parties, shall have exclusive control and the sole right of withdrawal
over each Permitted Non-USD Currency Account. The only permitted withdrawals
from the Permitted Non-USD Currency Accounts shall be in accordance with the
provisions of this Agreement.

 

(f)                 Jurisdiction; Governing Law of Accounts. The establishment
and maintenance of each Account and all interests, duties and obligations
related thereto shall be governed by the law of the State of New York and the
"securities intermediary's jurisdiction" (within the meaning of Section 8-110 of
the UCC) with respect to the securities accounts and (to the extent that any
Account is re-characterized as a deposit account) the "bank's jurisdiction"
(within the meaning of Section 9-304 of the UCC) shall be the State of New York.
The parties further agree that the law applicable to all of the issues in
Article 2(1) of The Hague Convention on the Law Applicable to Certain Rights in
Respect of Securities Held with an Intermediary shall be the law of the State of
New York. Terms used in this Section 8.01 without definition have the meanings
given to them in the UCC.

 

(g)                No Duties. The parties hereto acknowledge and agree that the
Intermediary shall not have any additional duties other than those expressly set
forth in this Section 8.01, and the Intermediary shall satisfy those duties
expressly set forth in this Section 8.01 so long as it acts without gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Intermediary shall not be subject to any fiduciary or other
implied duties, and the Intermediary shall not have any duty to take any
discretionary action or exercise any discretionary powers. In the event the
Securities Intermediary receives instructions from the Company to effect a
securities transaction as contemplated in 12 CFR 12.1, the Company acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Securities Intermediary after the completion
of such transaction as contemplated in 12 CFR 12.4(a) or (b). The Company agrees
that, absent specific request, such notifications shall not be provided by the
Securities Intermediary hereunder, and in lieu of such notifications, the
Securities Intermediary shall make available periodic account statements in the
manner required by this Agreement.

 



- 60 -

 

 



 

(h)                Ownership of Collateral Accounts; Tax Forms. For the
avoidance of doubt, each Collateral Account (including income, if any, earned on
the investments of funds in such Collateral Account) will be owned by the
Company, for federal income tax purposes. The Company is required to provide to
the Securities Intermediary (i) an IRS Form W-9 or appropriate IRS Form W-8 no
later than the date of this Agreement, and (ii) any additional IRS forms (or
updated versions of any previously submitted IRS forms) or other documentation
at such time or times required by applicable law or upon the reasonable request
of the Securities Intermediary as may be necessary (x) to reduce or eliminate
the imposition of U.S. withholding taxes and (y) to permit the Securities
Intermediary to fulfill its tax reporting obligations under applicable law with
respect to the Collateral Accounts or any amounts paid to the Company. If any
IRS form or other documentation previously delivered becomes obsolete or
inaccurate in any respect, the Company shall timely provide to the Securities
Intermediary accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Securities Intermediary, shall have no liability
to the Company or any other person in connection with any tax withholding
amounts paid or withheld from the Collateral Accounts pursuant to applicable law
arising from the Company's failure to timely provide an accurate, correct and
complete IRS FormW-9 or an appropriate IRS FormW-8, as applicable, or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Collateral Accounts absent the
Securities Intermediary having first received the IRS forms and other
documentation required by this paragraph.

 

Section 8.02        Collateral Security; Pledge; Delivery.

 

(a)                Grant of Security Interest. As collateral security for the
prompt payment in full when due of all the Company's obligations to the Agents,
the Lenders, the Collateral Administrator and the Intermediary (collectively,
the "Secured Parties") under this Agreement (collectively, the "Secured
Obligations"), the Company hereby pledges, assigns, hypothecates, charges,
mortgages, delivers and transfers the Collateral to the Collateral Agent,
including a continuing security interest in favor of the Collateral Agent in all
of the Company's right, title and interest in, to and under (in each case,
whether now owned or existing, or hereafter acquired or arising) all accounts,
payment intangibles, general intangibles, chattel paper, electronic chattel
paper, instruments, deposit accounts, letter-of-credit rights, investment
property, and any and all other property of any type or nature owned by it
(other than the Excluded Permitted Distribution Account and all investments,
obligations and other property from time to time credited thereto) (all of the
property described in this clause (a) being collectively referred to herein as
"Collateral"), including: (1) each Portfolio Investment, (2) the Collateral
Accounts and the Permitted Non-USD Currency Accounts and all investments,
obligations and other property from time to time credited thereto, (3) all
rights of the Company under the Master Contribution Agreement and the Master
Assignment Agreement, (4) all other property of the Company (other than (x) the
Excluded Permitted Distribution Account and all investments, obligations and
other property from time to time credited thereto and (y) all rights of the
Company under the Sourcing Agreement) and (5) all proceeds thereof, all
accessions to and substitutions and replacements for, any of the foregoing, and
all rents, profits and products of any thereof; provided, however, the Company
shall pledge 65% of all classes of equity interests entitled to vote and 100% of
all non-voting equity interests of any first-tier Foreign Subsidiary that is a
CFC or any first-tier Foreign Holdco and shall not be required to pledge any
other equity interests of a CFC, any Foreign Holdco or any Subsidiary of a CFC.

 



- 61 -

 

 

(b)                Delivery and Other Perfection. In furtherance of the
collateral arrangements contemplated herein, the Company shall (1) Deliver to
the Collateral Agent the Collateral hereunder as and when acquired by the
Company and (2) if any of the securities, monies or other property pledged by
the Company hereunder are received by the Company, forthwith take such action as
is necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent).

 

(c)                Remedies, Etc. During the period in which an Event of Default
shall have occurred and be continuing, the Collateral Agent shall (but only if
and to the extent directed in writing by the Required Financing Providers) do
any of the following:

 

(1)                Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral), under the laws of Canada and each
applicable province thereof and under the laws of each other Eligible
Jurisdiction and also may, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent's offices or elsewhere, for cash, or (in the case
of a Lender) as a credit against amounts owed to such Lender, and upon such
other terms as the Collateral Agent (acting at the direction of the Required
Financing Providers) may deem commercially reasonable. The Company agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days'
prior notice to the Company of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
the Collateral regardless of notice of sale having been given. The Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(2)                Transfer all or any part of the Collateral into the name of
the Collateral Agent or a nominee thereof.

 

(3)                Enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto.

 

(4)                Endorse any checks, drafts, or other writings in the
Company's name to allow collection of the Collateral.

 

(5)                Take control of any proceeds of the Collateral.

 

(6)                Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

(7)                Perform such other acts as may be required to do to protect
the Collateral Agent's rights and interest hereunder.

 



- 62 -

 

 

In connection with the sale of Portfolio Investments by any Agent in accordance
with the terms of this Section 8.02(c), subject to the limitations set forth
therein, the provisions set forth in Section 1.04(b) regarding the sale of
Portfolio Investments by an Agent shall apply to any such sale hereunder.

 

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

 

(d)                Compliance with Restrictions. The Company agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company further agrees that such compliance shall not, in and of itself,
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company for any discount allowed by the reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

(e)                Private Sale. The Collateral Agent shall incur no liability
as a result of a sale of the Collateral, or any part thereof, at any private
sale pursuant to clause (c) above. The Company hereby waives any claims against
each Agent and Financing Provider arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale.

 

(f)                 Collateral Agent Appointed Attorney-in-Fact. The Company
hereby appoints the Collateral Agent as the Company's attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Financing Providers, as the case may be),
after the occurrence and during the continuation of an Event of Default, to take
any action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

(g)                Further Assurances. The Company covenants and agrees that,
from time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.

 

(h)                Termination. Upon the payment in full in cash of all Secured
Obligations, the security interest granted herein shall automatically (and
without further action by any party) terminate and all rights to the Collateral
shall revert to the Company. Upon any such termination, the Collateral Agent
will, at the Company's sole expense, deliver to the Company, or cause the
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
all of the Collateral held by the Intermediary hereunder, and execute and
deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such termination.

 



- 63 -

 

 

Section 8.03        Capital Contributions. HoldCo may, from time to time in its
sole discretion, (x) deposit amounts into the Principal Collection Account or a
Permitted Non-USD Currency Account, as applicable, and/or (y) transfer Eligible
Investments or Portfolio Investments, in each case, as equity contributions to
the Company. All such amounts will be included in each applicable compliance
calculation under this Agreement, including, without limitation, calculation of
the Net Asset Value and the LTV Ratio.

 

Section 8.04        Accountings. The Collateral Administrator shall compile and
provide to the Agents, the Lenders and the Company, (a) (i) not later than three
(3) Business Days prior to the 20th calendar day of each calendar month, (ii) on
the date any Advance is made with respect to the purchase of any Portfolio
Investment and (iii) at such other times as may be agreed by the Administrative
Agent and the Collateral Administrator, a Portfolio concentration report in a
form to be agreed by the Administrative Agent and the Collateral Administrator,
(b) on each Business Day, a daily Portfolio holding report (each, a "Daily
Portfolio Holding Report") substantially in the form of Exhibit B-1 hereto, (c)
on each Business Day, a daily cash balances report in a form to be agreed by the
Administrative Agent and the Collateral Administrator, which report shall
include the Spot Rate for such day and (d) as soon as reasonably practicable
following the end of each calendar quarter (and, in any event, not later than 15
calendar days following the end of such calendar quarter), commencing with the
calendar quarter ending in June 2019, a quarterly holdings report in the form of
Exhibit B-2 hereto (a "Quarterly Holdings Report"). For the purposes of the
Quarterly Holdings Report, calculations shall be made on the first day of each
fiscal quarter utilizing the most recent financial information received by the
Company at least 15 days prior to such date.

 

Article IX
THE AGENTS

 

Section 9.01        Appointment of Administrative Agent and Collateral Agent.
Each of the Financing Providers hereby irrevocably appoints each of the Agents
as its agent and authorizes such Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Financing Provider hereby agree that no Financing Provider shall have any right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms of this
Agreement.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 



- 64 -

 

 

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by (i) in the case of the Collateral
Agent (A) in respect of the exercise of remedies under Section 8.02(c), the
Required Financing Providers, or (B) in all other cases, the Administrative
Agent or (ii) in the case of any Agent, the Required Financing Providers (or
such other number or percentage of the Financing Providers as shall be necessary
under the circumstances as provided herein), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct or with the consent or at the
request or direction of the Administrative Agent or the Required Financing
Providers (or such other number or percentage of the Financing Providers that
shall be permitted herein to direct such action or forbearance). No Agent shall
be liable for any action taken or not taken by it (i) in the absence of its own
gross negligence or willful misconduct or (ii) with the consent or at the
request or direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). Each Agent shall be
deemed not to have knowledge of any matter (including any Default) unless a
Responsible Officer of such Agent has actual knowledge or receives written
notice of such matter, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness, genuineness, value or sufficiency of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth herein, other than to confirm receipt of items expressly required to be
delivered to such Agent. No Agent shall be required to risk or expend its own
funds in connection with the performance of its obligations hereunder if it
reasonably believes it will not receive reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts or be responsible for the misconduct or
negligence of attorneys appointed by it with due care.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 4) or the Concentration Limitations (Schedule 5) or the
conditions to any purchase hereunder in any instance, or to determine if the
conditions of "Deliver" have been satisfied or otherwise to monitor or determine
compliance by any other person with the requirements of this Agreement.

 



- 65 -

 

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a
"U.S. person" and a "financial institution" within the meaning of Treasury
Regulations Section 1.1441-1 No Agent shall be responsible for any misconduct or
negligence on the part of any sub-agent or attorney appointed by such Agent with
due care. Each Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective affiliates and the
respective directors, officers, employees, agents and advisors of such person
and its affiliates (the "Related Parties") for such Agent. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers and the Company. Upon any such resignation, the Required
Financing Providers shall have the right (with, so long as no Event of Default
has occurred and is continuing or no Market Value Cure Failure has occurred, the
consent of the Company) to appoint a successor; provided, however, that any such
successor receiving payments from the Company shall be a "U.S. person" and a
"financial institution" within the meaning of Treasury
Regulations Section 1.1441-1. If no successor shall have been so appointed by
the Required Financing Providers and shall have accepted such appointment within
thirty (30) days after the retiring Agent gives notice of its resignation, then
the Administrative Agent may, on behalf of the Financing Providers, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an affiliate of any such bank; provided, however, that any
such successor receiving payments from the Company shall be a "U.S. person" and
a "financial institution" within the meaning of Treasury
Regulations Section 1.1441-1. If no successor shall have been so appointed by
the Administrative Agent and shall have accepted such appointment within sixty
(60) days after the retiring Agent gives notice of its resignation, such Agent
may petition a court of competent jurisdiction for the appointment of a
successor; provided, however, that any such successor receiving payments from
the Company shall be a "U.S. person" and a "financial institution" within the
meaning of Treasury Regulations Section 1.1441-1. Upon the acceptance of its
appointment as Administrative Agent or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
After the retiring Agent's resignation hereunder, the provisions of this Article
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as the case may be.

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 



- 66 -

 

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Intermediary be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the Intermediary,
as the case may be, has been advised of such loss or damage and regardless of
the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Agents, reasonably believed by the Agents to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. The protections set forth in this
Section 9.01and Section 9.02 shall likewise be available and applicable to the
Intermediary and the Collateral Administrator.

 

Section 9.02        Additional Provisions Relating to the Collateral Agent and
the Collateral Administrator.

 

(a)                Collateral Agent May Perform. The Collateral Agent shall from
time to time take such action (at the written direction of the Administrative
Agent or the Required Financing Providers) for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein,
provided that the Collateral Agent shall have no obligation to take any such
action in the absence of such direction and shall have no obligation to comply
with any such direction if it reasonably believes that the same (1) is contrary
to applicable law or (2) might subject the Collateral Agent to any loss,
liability, cost or expense, unless the Administrative Agent or the Required
Financing Providers, as the case may be, issuing such instruction makes
provision satisfactory to the Collateral Agent for payment of same.

 



- 67 -

 

 

(b)                Custody and Preservation. The Collateral Agent is required to
hold in custody and preserve any of the Collateral in its possession pursuant to
the terms of this Agreement and the standard of care set forth herein, provided
that the Collateral Agent shall be deemed to have complied with the terms of
this Agreement with respect to the custody and preservation of any of the
Collateral if it takes such action for that purpose as the Company reasonably
requests at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to comply with
the terms of this Agreement. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any liens thereon.

 

(c)                Collateral Agent Not Liable. The Collateral Agent shall not
be liable by reason of its compliance with the terms of this Agreement with
respect to (1) the investment of funds held thereunder in Eligible Investments
(other than for losses attributable to the Collateral Agent's failure to make
payments on investments issued by the Collateral Agent, in its commercial
capacity as principal obligor and not as collateral agent, in accordance with
their terms) or (2) losses incurred as a result of the liquidation of any
Eligible Investment prior to its stated maturity. It is expressly agreed and
acknowledged that the Collateral Agent is not guaranteeing performance of or
assuming any liability for the obligations of the other parties hereto or any
parties to the Portfolio Investments or other Collateral.

 

(d)                Certain Rights and Obligations of the Collateral Agent.
Without further consent or authorization from any Financing Providers, the
Collateral Agent shall be deemed to have released, and is authorized to execute
any documents or instrument necessary to release, any lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or as otherwise permitted or required hereunder or
to which the Required Financing Providers have otherwise consented. Anything
contained herein to the contrary notwithstanding, in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, any Agent or Financing Provider may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Financing Providers (but not any Financing Provider in its
individual capacity unless the Required Financing Providers shall otherwise
agree), shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
purchaser at such sale.

 

(e)                Collateral Agent, Collateral Administrator and Intermediary
Fees and Expenses. Subject to the Priority of Payments, the Company agrees to
pay to the Collateral Agent, the Intermediary and the Collateral Administrator
such fees as agreed to in a separate fee letter agreement between the Collateral
Agent and the Company and acknowledged hereby by the Administrative Agent and as
may be subsequently modified as agreed among the Company, the Administrative
Agent, the Collateral Agent, the Intermediary and the Collateral Administrator
in writing. Subject to the Priority of Payments, the Company further agrees to
pay to the Collateral Agent, the Intermediary and the Collateral Administrator,
or reimburse the Collateral Agent, the Intermediary and the Collateral
Administrator for paying, reasonable and documented out-of-pocket expenses in
connection with this Agreement and the transactions contemplated hereby.

 

(f)                 Execution by the Collateral Agent and the Collateral
Administrator. The Collateral Agent and the Collateral Administrator are
executing this Agreement solely in their capacity as Collateral Agent and
Collateral Administrator hereunder and in no event shall have any obligation to
make any Advance, provide any Financing or perform any obligation of the
Administrative Agent hereunder. Any organization or entity into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, any organization or entity resulting from any merger, conversion
or consolidation to which the Collateral Agent shall be a party and any
organization or entity succeeding to all or substantially all of the corporate
trust business of the Collateral Agent shall be the successor Collateral Agent
hereunder without execution or filing of any paper or any further act of any of
the parties hereto; provided that such surviving entity meets the requirements
of a successor Collateral Agent set forth in Section 9.01.

 



- 68 -

 

 

(g)                Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Administrative Agent or the Company to provide accurate and complete information
on a timely basis to the Collateral Agent, or otherwise on the part of any such
party to comply with the terms of this Agreement, and, absent gross negligence,
willful misconduct or bad faith, shall have no liability for any inaccuracy or
error in the performance or observance on the Collateral Agent's part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

Article X
MISCELLANEOUS

 

Section 10.01    Non-Petition. Each of the Collateral Agent, the Intermediary
and the Collateral Administrator hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor.

 

Section 10.02    Notices.

 

All notices and other communications in respect hereof (including, without
limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system) to the other parties
hereto at the addresses for notices specified on the Transaction Schedule (or,
as to any such party, at such other address as shall be designated by such party
in a notice to each other party hereto). All such notices and other
communications shall be deemed to have been duly given when transmitted by
facsimile or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

Section 10.03    No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04    Expenses; Indemnity; Damage Waiver.

 

(a)                Subject to the Priority of Payments, the Company shall pay
(1) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Collateral Administrator, the Intermediary and their respective Related
Parties, including the fees, charges and disbursements of counsel for the
Agents, the Collateral Administrator and the Intermediary, in connection with
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (2) all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Collateral Administrator, the Intermediary and the Lenders, including the
reasonable fees, charges and disbursements of any counsel for the Agents and one
additional counsel for all other Lenders (and local counsel), the Collateral
Administrator and the Intermediary, in connection herewith, including the
enforcement or protection of their rights in connection with this Agreement,
including their rights under this Section, or in connection with the Financings
provided by them hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Financings.

 



- 69 -

 

 

(b)                Subject to the Priority of Payments, the Company shall
indemnify the Agents, the Collateral Administrator, the Intermediary, the
Lenders and each Related Party of any of the foregoing persons (each such person
being called an "Indemnitee"), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (1) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations or the exercise of the parties thereto of their
respective rights or the consummation of the transactions contemplated hereby,
(2) any Financing or the use of the proceeds therefrom, or (3) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence or willful misconduct of such Indemnitee
and/or its Related Parties or (B) the material noncompliance by the
Administrative Agent or the Financing Providers of their respective obligations
under this Agreement. This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)                To the extent permitted by applicable law, no party shall
assert, and hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement, instrument or transaction contemplated
hereby, any Financing or the use of the proceeds thereof.

 

Section 10.05    Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Company, the Agents, the Required Financing
Providers, the Collateral Administrator, the Securities Intermediary and the
Bank; provided, however, that any amendment to this Agreement that the
Administrative Agent determines in its commercially reasonable judgment is
necessary to effectuate the purposes of Section 1.04 hereof following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Cure Failure shall not be required to be executed
by any party hereto; provided, further, that the Administrative Agent may waive
any of the Eligibility Criteria and the requirements set forth in Schedule 4 or
Schedule 5 in its sole discretion.

 



- 70 -

 

 

Section 10.06    Confidentiality. Each Agent, the Collateral Administrator, the
Intermediary and each Lender (and, with respect to the material terms of this
Agreement, the Company) agrees to maintain the confidentiality of the
Information until the date that is two (2) years after receipt of such
Information (or, (1) with respect to Information relating to or provided by an
obligor in respect of a Portfolio Investment, for a period commencing upon
receipt thereof and ending on the date on which the confidentiality obligations
of the Company with respect to such obligor terminate or (2) with respect to
Information relating to the financial and other material terms of this
Agreement, until the date that is one (1) year after the Maturity Date), except
that Information may be disclosed (i) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (and, in the case of the Company, to Antares HoldCo and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 10.06, to (x) any assignee of or Participant in (to the extent such
Person is permitted to become an assignee or Participant hereunder), or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (vii) with the consent of the Company (or the Administrative Agent,
in the case of a disclosure by the Company) or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.06 by the delivering party or its Affiliates or (y) becomes
available to any Agent, the Collateral Administrator, the Intermediary or any
Lender on a nonconfidential basis from a source other than the Company. For the
purposes of this Section 10.06, any Person required to maintain the
confidentiality of Information as provided in this Section 10.06 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Nothing in this Section 10.06 shall be deemed to prohibit the Company from
disclosing, or permitting Parent or its Affiliates to disclose, general
information concerning the loan facility provided herein, including the
existence of this Agreement, the identity of the lender, the size of the
commitments hereunder, the aggregate outstanding principal amount of the
Advances, the permitted uses of the proceeds of Advances, the non-call period
applicable to this facility, the Maturity Date, the applicable interest rates
and the amounts of fees payable by the Company (which information shall not
include any other specific terms of this Agreement, including, without
limitation, any such other specific terms set forth in the exhibits and
schedules hereto) in securities offering materials or financial reports to the
extent that such disclosing party reasonably determines that such disclosure is
necessary or advisable to comply with its legal obligations in connection with
the offering of securities (or, in the case of financial reports, other
applicable law). The Company shall provide a copy of any such disclosure in any
securities offering materials to the Administrative Agent as soon as reasonably
practicable.

 

Section 10.07    Successors; Assignments.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Company may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Financing Provider (and any
attempted assignment or transfer by the Company without such consent shall be
null and void). Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person any legal or
equitable right, remedy or claim under or by reason of this Agreement.

  

- 71 -

 





 

(b)                Subject to the conditions set forth below, any Lender may
assign to one or more (i) banks or other financial institutions (or Affiliates
thereof) or (ii) if an Event of Default has occurred and is continuing or a
Market Value Cure Failure has occurred, any Person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment if such assignment is to an Affiliate or affiliate
fund or another Lender. Notwithstanding anything in this Section 10.07 to the
contrary, no assignment may be made to (x) any Disqualified Lender or (y) any
person that, as of the date of such assignment, has long-term unsecured credit
ratings that are below the lower of (A) A3 from Moody's Investors Service, Inc.
or A- from S&P Global Ratings and (B) the then-current long term unsecured
credit ratings assigned to JPMCB by such rating agencies, without the consent of
the Company unless an Event of Default has occurred and is continuing or a
Market Value Cure Failure has occurred.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent and shall include a representation by the assignee to the
Company, the Administrative Agent and the assigning Lender that such assignee is
not a Disqualified Lender or an Affiliate of a Disqualified Lender.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Section 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a copy of each
assignment and assumption delivered to it and the Register. The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender and the owner of the amounts owing to it hereunder as
reflected in the Register for all purposes of this Agreement, notwithstanding
notice to the contrary. Upon its receipt of a duly completed assignment and
assumption executed by an assigning Lender and an assignee, the Administrative
Agent shall accept such assignment and assumption and record the information
contained therein in the Register.

 



- 72 -

 

 

(c)                Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other Persons
other than (unless the Company has consented, an Event of Default has occurred
and is continuing or a Market Value Cure Failure has occurred) a Disqualified
Lender (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender's
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Company, the Agents and the other Financing
Providers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the Participant shall not be in privity with the Company. Any agreement or
instrument pursuant to which a Lender sells such a participation shall (i)
include a representation by the Participant that such Participant is not a
Disqualified Lender or an Affiliate of a Disqualified Lender and (ii) provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any Material
Amendment that affects such Participant. As used herein, "Material Amendment"
means any amendment, modification or supplement to this Agreement that
(i) increases the Financing Commitment of any Lender, (ii) reduces the principal
amount of any Advance or reduces the rate or calculation basis of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of this Section or the definition of "Required Financing Providers"
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

(d)                Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
related interest amounts) of each Participant's interest in the Advances or
other obligations under this Agreement (the "Participant Register"); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form for U.S. federal income tax purposes or such disclosure is otherwise
required thereunder. The entries in the Participant Register shall be conclusive
absent manifest error, and each Person whose name is recorded in the Participant
Register shall be treated as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled through the Lender granting such
participation (and for the avoidance of doubt shall have no direct rights
against the Company) to the benefits of Sections 3.01(e) and 3.03 (subject to
the requirements and limitations therein, including the requirements under
Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.04 as if it were an
assignee under Section 10.07(b) and (B) shall not be entitled to receive any
greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees to use
reasonable efforts to effectuate the provisions of Section 3.04(b) with respect
to any Participant.

 

(e)                Notwithstanding the foregoing, unless an Event of Default has
occurred and is continuing or a Market Value Cure Failure has occurred, no
assignment may be made or participation sold to a Disqualified Lender without
the prior written consent of the Company; provided that inclusion as a
Disqualified Lender shall not apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation in the applicable
Financing Commitment and Advances if such Person was not included as a
Disqualified Lender at the time of such assignment or participation; and
provided, further, that, notwithstanding anything to the contrary herein, the
Administrative Agent shall be permitted to disclose to the Lenders and
Participants and to prospective Lenders and Participants (i) the identities of
the Disqualified Lenders and (ii) the definition of "Affiliate" in this
Agreement. Notwithstanding anything to the contrary herein, the Company and the
Lenders acknowledge and agree that the Administrative Agent shall have no
responsibility or liability for monitoring or enforcing the list of Disqualified
Lenders or for any assignment made or participation sold to a Disqualified
Lender unless (i) such assignment or participation results from the
Administrative Agent's gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (ii) such assignment or participation results from a material
breach of the Loan Documents by the Administrative Agent (as determined by a
court of competent jurisdiction in a final and non-appealable judgment).

 



- 73 -

 

 

Section 10.08    Non-Recourse. Notwithstanding any other provision of this
Agreement or of any other Loan Document, the Secured Obligations are limited
recourse obligations of the Company, payable solely from the Collateral as
applied in accordance with the Priority of Payments pursuant to this Agreement
and, on the exhaustion of the Collateral, all Secured Obligations of and all
claims against the Company arising under this Agreement or any other Loan
Document or any transactions contemplated hereby or thereby shall be
extinguished and shall not thereafter revive. No recourse shall be had for the
payment of any amount owing in respect of the Advances against any Affiliate,
shareholder, manager, officer, director, employee or member of the Company
(solely in their capacities as such) or successors or assigns for any amounts
payable in respect of the Secured Obligations or this Agreement. It is
understood that the foregoing provisions of this Section 10.08 shall not
(1) prevent recourse to the Collateral for the sums due or to become due under
any security, instrument or agreement which is part of the Collateral or
(2) constitute a waiver, release or discharge of any Secured Obligation until
such Collateral has been realized, whereupon any outstanding indebtedness or
obligation shall be extinguished. It is further understood that the foregoing
provisions of this section shall not limit the right of any person to name the
Company as a party defendant in any Proceeding or in the exercise of any other
remedy under this Agreement or any other Loan Document, so long as no judgment
in the nature of a deficiency judgment or seeking personal liability shall be
asked for or (if obtained) enforced against any such person or entity. The
Administrative Agent and the Financing Providers, in extending credit to the
Company, have relied on the existence of the Company as an entity separate and
distinct from any other entity (including any shareholder, manager, officer,
director, employee or member of the Company) and are not treating the Company
and any other Person, including, without limitation, any Parent Entity, as one
and the same entity, or as a single economic unit, and the Administrative Agent
and the Financing Providers are not relying on the assets or creditworthiness of
any Person other than the Company for the repayment of the Advances and the
payment and performance of other obligations in respect of this Agreement and
the other Loan Documents.

 

Section 10.09    Governing Law; Submission to Jurisdiction; Etc.

 

(a)                Governing Law. This Agreement will be governed by and
construed in accordance with the law of the State of New York.

 

(b)                Submission to Jurisdiction. With respect to any suit, action
or proceedings relating to this Agreement (collectively, "Proceedings"), each
party hereto irrevocably (i) submits to the non-exclusive jurisdiction of the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City and (ii) waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)                Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



- 74 -

 

 

Section 10.10    Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication including
electronic mail, each of which shall be deemed to be an original as against the
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

Section 10.13    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 



- 75 -

 

 

As used herein:

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

  

[remainder of page intentionally blank]

 



- 76 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a deed by their respective authorized officers as of the day and
year first above written.

 

  BCSF COMPLETE FINANCING SOLUTION LLC, as Company       By:       Name:    
Title:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,as Administrative Agent  
    By:       Name:     Title:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Agent       By:       Name:     Title:       WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Securities Intermediary       By:       Name:    
Title:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Bank       By:      
Name:     Title:

 



- 77 -

 

 

      WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Administrator      
By:       Name:     Title:       The Financing Providers       JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Lender       By:       Name:     Title:

 



- 78 -

 



 

